


LEASE AGREEMENT




2000 MAIN STREET, WESTON, FLORIDA




Between




2000 MAIN STREET ASSOCIATES, LLC




as Landlord




and




THE ULTIMATE SOFTWARE GROUP, INC.
doing business in Florida as US Group (DE) Inc.




as Tenant




and




WESTON COMMON AREA LLC,




as Owner of the Weston Town Center Common Property




Dated




November 3, 2010





 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 



1
   DEMISED PREMISES
1
     
2
   TERM                                                                       
2
     
3
   RENT
2
     
4
   REPRESENTATIONS AND WARRANTIES OF LANDLORD AND COMMON AREA OWNER
5
     
5
    INTERIOR IMPROVEMENTS AND POSSESSION OF THE PREMISES
5
     
6
    PERMITTED USE OF PREMISES
5
     
7
    WESTON TOWN CENTER COMMON PROPERTY
7
     
8
    SIGNS
8
     
9
    UTLITIES & TRASH REMOVAL; LANDLORD’S ADDITIONAL SERVICES
8
     
10
   MAINTENANCE & REPAIRS
9
     
11
   ALTERATIONS
9
     
12
   INSURANCE, WAIVER & INDEMNITY
11
     
13
   DAMAGE OR DESTRUCTION
12
     
14
   ASSIGNMENT, TRANSFER & SUBLETTING
14
     
15
   LANDLORD'S AND ASSOCIATION’S INTERESTS NOT SUBJECT TO LIENS
15
     
16
   EMINENT DOMAIN
15
     
17
  SUBORDINATION & ATTORNMENT
16
     
18
   END OF TERM
16
     
19
   ENVIRONMENTAL COMPLIANCE
17
     
20
   DEFAULT
18
     
21
   MISCELLANEOUS
21
       
EXHIBIT A WESTON TOWN CENTER SITE PLAN
27
       
EXHIBIT B SECOND FLOOR PLAN OF BUILDING
28
       
EXHIBIT C TENANT’S WORK
29
       
EXHIBIT D WESTON TOWN CENTER RULES AND REGULATIONS
30
       
EXHIBIT E EASEMENT AGREEMENT
33


 

--------------------------------------------------------------------------------

 



LEASE AGREEMENT


THIS LEASE AGREEMENT (this "Lease") is made and entered into as of the Execution
Date (as hereinafter defined), by and between, 2000 MAIN STREET ASSOCIATES, LLC,
a Delaware limited liability company, whose address is c/o Belmont Investment
Corp., 1400 N. Providence Road, Suite 415, Media, PA 19063 (the “Landlord”), and
THE ULTIMATE SOFTWARE GROUP, INC., a Delaware Corporation doing business in
Florida as US Group (DE) Inc. (the "Tenant"), whose address is 2000 Ultimate
Way, Weston, FL 33326, and WESTON COMMON AREA LLC, a Florida limited liability
company (“Common Area Owner”), whose address is c/o Belmont Investment Corp.,
1400 N. Providence Road, Suite 415, Media, PA 19063, not as the Landlord but as
owner of the “Weston Town Center Common Property” of “Weston Town Center” (as
such terms are defined herein) and to consent to any provisions regarding the
Weston Town Center Common Property of Weston Town Center.


WITNESSETH


WHEREAS, Tenant desires to lease from Landlord the second floor of a building
located at 2000 Main Street, Weston, Florida, consisting of approximately 19,950
square feet of usable area on two floors (the "Building"), with the intention
and for the purpose of operating a particular business therein, all as more
particularly hereinafter provided and described;


WHEREAS, Landlord is the fee simple title owner of the Building and the real
property upon which it is located; and


WHEREAS, Common Area Owner is the fee simple owner of all of the Weston Town
Center Common Property, as hereinafter defined; and


WHEREAS, the Building is located within a development commonly known as Weston
Town Center, located in Weston, Broward County, Florida, which is a mixed-use
property with uses including, but not limited to, retail shopping, restaurants,
professional offices, residential apartments and other uses, covering an area of
approximately twenty-five (25) acres ("Weston Town Center"); and


WHEREAS, Weston Town Center is subject to a Declaration of Covenant Shared
Parking recorded on March 1, 2000 in Official Records Book 30296, Pages 1010 -
1021, of the Public Records of Broward County, Florida, as the same may have
been and may hereafter be amended, supplemented and/or modified from time to
time, the same being incorporated herein by reference (the “Shared Parking
Declaration”); and
 
 
WHEREAS, Weston Town Center consists of a number of multi-tenant mixed use
buildings, both attached and detached, single-level and multi-level
(collectively the "Weston Town Center Buildings" and individually a "Weston Town
Center Building"), together with certain other land and common facilities and
improvements including, but not limited to, parking areas, driveways, truckways,
delivery passages, truck-loading areas, access and egress roads, walkways,
footbridges, landscaped and planted areas, elevators and public rest
rooms  (collectively, the "Weston Town Center Common Property") as the same may
now or hereafter be located, constructed and developed on the Weston Town
Center, which Weston Town Center Common Property shall, in accordance with the
provisions of this Lease and the Association Declaration (as hereinafter
defined) be available for the non-exclusive common and joint use and benefit of
the Landlord, Tenant, and all other tenants, owners and occupants of Weston Town
Center, and their respective employees, agents, licensees, customers and
invitees; and


WHEREAS, the approximate location, but not the specific configuration, of the
Weston Town Center Buildings and the Weston Town Center Common Property within
Weston Town Center and the respective relationships of each to the other are
generally shown and depicted on the schematic site plan of Weston Town Center
(the "Weston Town Center Site Plan") attached hereto as Exhibit A.


NOW, THEREFORE, for and in consideration of the premises hereof, the sums of
money to be paid hereunder, and the mutual and reciprocal obligations undertaken
herein, the parties hereto do hereby covenant, stipulate and agree as follows:




1.  
DEMISED PREMISES.

 
1.1.            Premises. The Landlord demises and leases to the Tenant, and the
Tenant rents from Landlord, that certain portion of the second floor of the
building located at 2000 Main St., Weston, Broward County. Florida (the
“Building”), said portions being designated as Areas “A”, “A-1”, “B”, “C”, “D”,
“E”, “F”, “G”, and “H”, on the second floor plan of the Building attached hereto
as Exhibit B (“Premises”).  The Premises and the second floor of the Building
shall be configured approximately as shown on the floor plan attached hereto as
Exhibit B. The Premises shall include only the space and appurtenances
specifically demised and granted in this Lease and do not include the roof, the
air space above the roof, the space and ground below the floor, the dividing
walls between the Premises and the adjoining premises within the Building, if
any, and the exterior walls of the Premises, if the Premises occupies less than
the entire Building, and of the Building.  Landlord and Common Area Owner also
grant Tenant the rights under this Lease to use in common with Landlord and
other tenants, occupants and visitors to the Building the common walkways and
sidewalks adjacent to the Building and/or of the Weston Town Center Common
Property, the Building lobby (but not for advertising or promotional purposes),
entrances, stairs and elevators, and, if the Premises include less than an
entire floor of the Building, the common lobbies, hallways, and toilets, and
other common facilities of such floor (“Building Common Areas”).
 
 
 
1

--------------------------------------------------------------------------------

 
1.2.            Usable Area of Premises. The Usable Area of the Premises is
approximately 10,741.17 square feet. The measurement and determination of the
Usable Area of the Premises has been done in accordance with BOMA
Standards.  The Usable Area of the Premises has been stipulated and agreed to by
the parties and the Base Rent shall not be changed even if it is subsequently
determined that the Premises contain either a larger or a smaller area than
indicated herein.
 
 
1.3.            Quiet Enjoyment.  Landlord covenants and agrees that so long as
Tenant shall timely pay all rents due to Landlord from Tenant hereunder and
keep, observe and perform all covenants, promises and agreements on Tenant's
part to be kept, observed and performed hereunder, Tenant shall and may
peacefully and quietly have, hold and occupy the Premises free of any
interference from Landlord; subject, however, and nevertheless, to each of the
terms, provisions and conditions of this Lease.
 


2.  
TERM.

 
2.1.            Term.  The term of this Lease shall be seven (7) years plus the
number of days from the Commencement Date to the Rent Commencement Date (“Term”)
unless otherwise terminated or extended as provided herein.  The word “Term”
shall include any “Option Term” (as hereinafter defined), subject to the terms
and provisions of Section 2.3, below.
 
 
2.2.            Commencement Date. The Term of this Lease shall commence
(“Commencement Date”) on the date of the last one of Landlord and Tenant to
execute this Lease.  Tenant shall commence the payment of Base Rent on April 1,
2011 (“Rent Commencement Date”). Notwithstanding that the Commencement Date
shall be established in the manner set forth above, Tenant and Landlord
acknowledge and agree that this Lease is binding upon them as of the date of the
last one of Tenant and Landlord to sign this Lease and deliver a fully-executed
original to the other party (the “Execution Date”).
 
 
2.3.            Option to Renew.  Provided Tenant shall not be in default
hereunder beyond any applicable notice or cure periods, Tenant shall have the
option to renew this Lease for one (1) additional five (5) year terms (“Option
Term”), provided, however, that Tenant delivers to Landlord written notice of
Tenant’s exercise of such option at least one hundred eighty (180) days prior to
the end of the initial Term.  In the event Tenant fails to deliver its written
notice to renew the Term of this Lease as and when required in the preceding
sentence, Tenant shall be deemed to have irrevocably waived its right to the
applicable Option Term. If the Term of this Lease is extended as aforesaid, all
of the terms and conditions of this Lease shall remain in full force and effect
during the Option Term (other than the right to extend the term of this Lease
 


3.  
RENT.

 
3.1.            Payment of Rent.  Tenant hereby covenants and agrees to pay rent
to Landlord, which rent shall be as hereinafter provided. The payment of said
rent shall commence on the Rent Commencement Date. The rent shall be paid in
equal monthly installments on the first day of each and every month in advance.
Said rent shall be paid to the Landlord at c/o Weston Leasing, 1675 Market
Street, Suite 213, Weston, FL 33326, or at such other place as may be designated
in writing from time to time by the Landlord.
 
 
3.2.            Base Rent.  Tenant shall pay to Landlord, in lawful money of the
United States of America, without any prior demand by Landlord and without any
deduction or set-off (except as otherwise provided in this Lease), the
applicable “Base Rent” set forth below in this Section 3.2, in advance, on the
first (1st) day of each calendar month commencing on the Rent Commencement Date,
plus sales tax and use tax as required by law.  The parties acknowledge and
agree that the annual amount of Base Rent for the first 12-months commencing as
of the Rent Commencement Date has been arrived at by multiplying the Usable Area
of the Premises times $29.00 per foot.
 
 
2

--------------------------------------------------------------------------------

 


Base Rent:
 
Period
 
Monthly Amount
   
Annual Amount
               
Rent Commencement Date through the day prior to
       
the 1st anniversary of the Rent Commencement Date       
  $ 25,957.83     $ 311,493.93                    
1st anniversary of the Rent Commencement Date
         
through the day prior to the 2nd anniversary of the
         
Rent Commencement Date                 
  $ 26,736.56     $ 320,838.78                    
2nd anniversary of the Rent Commencement Date
         
through the day prior to the 3rd anniversary of the
         
Rent Commencement Date                  
  $ 27,538.66     $ 330,463.94                    
3rd anniversary of the Rent Commencement Date
         
through the day prior to the 4th anniversary of the
         
Rent Commencement Date                  
  $ 28,364.82     $ 340,377.86                    
4th anniversary of the Rent Commencement Date
         
through the day prior to the 5th anniversary of the
         
Rent Commencement Date                                                       
  $ 29,215.77     $ 350,589.20                    
5th anniversary of the Rent Commencement Date
         
through the day prior to the 6th anniversary of the
         
Rent Commencement
Date                                                                         
  $ 30,092.24     $ 361,106.87                    
6th anniversary of the Rent Commencement Date
         
through the day prior to the 7th anniversary of the
         
Rent Commencement
Date                                                                         
  $ 30,995.01     $ 371,940.08  


If Tenant exercises each of its renewal options as provided in Section 2.3
above, Base Rent payable during the Option Term shall be as follows:
 
3

--------------------------------------------------------------------------------

 


Period
 
Monthly Amount
   
Annual Amount
               
7th anniversary of the Rent Commencement Date
       
through the day prior to the 8th anniversary of the
       
Rent Commencement Date                 
  $ 31,924.86     $ 383,098.28                    
8th anniversary of the Rent Commencement Date
         
through the day prior to the 9th anniversary of the
         
Rent Commencement Date                  
  $ 32,882.60     $ 394,591.23                    
9th anniversary of the Rent Commencement Date
         
through the day prior to the 10th anniversary of the
         
Rent Commencement Date                  
  $ 33,869.08     $ 406,428.97                    
10th anniversary of the Rent Commencement Date
         
through the day prior to the 11th anniversary of the
         
Rent Commencement Date                                                       
  $ 34,885.15     $ 418,621.84                    
11th anniversary of the Rent Commencement Date
         
through the day prior to the 12th anniversary of the
         
Rent Commencement
Date                                                                         
  $ 35,931.71     $ 431,174.04  


3.3.            Late Fee.  If any payment of Base Rent is not received by
Landlord within five (5) days after its due date, Tenant shall pay to Landlord
on each occasion as Additional Rent (as hereinafter defined) a service charge
equal to $100.00 for the inconvenience of the collection and processing of such
late payment, provided however, if the payment is not received by Landlord
within ten (10) days after its due date, the amount of the late fee shall be
increased from $100 to $500.
 
 
3.4.            Returned Check Fee.   In the event that Tenant’s check is
returned for any reason, Tenant agrees to pay Landlord $50.00 as a handling
charge in addition any applicable late charge. Returned checks must be redeemed
by cashier’s check, certified check or money order. In the event that more than
one (1) check is returned, Tenant agrees to pay all subsequent rents and charges
by cashier’s check, certified check or money order.
 
 
3.5.            Additional Rent.  If Landlord shall make any expenditure for
which Tenant is responsible or liable under this Lease, or if Tenant shall
become obligated to Landlord under this Lease for any sum other than Base Rent,
the amount thereof shall be deemed to constitute additional rent (the
"Additional Rent"), whether or not the same be so designated, and shall be due
and payable by Tenant to Landlord simultaneously with the next succeeding
monthly installment of Base Rent or at such other time as may be expressly
provided in this Lease for the payment of the same.
 
 
3.6.            Sales Tax.  In addition to the Base Rent, Additional Rent and
any other sums or amounts required to be paid by Tenant to Landlord pursuant to
the provisions of this Lease, Tenant shall also pay to Landlord the amount of
any applicable sales, use or excise tax on any such rents or other sums or
amounts so paid by Tenant to Landlord, whether the same be levied, imposed or
assessed by the State of Florida or any other federal, state, county or
municipal governmental entity or agency. Any such sales, use or excise taxes
shall be paid by Tenant to Landlord at the same time that each of the Base Rent,
Additional Rent or any other sum or amount with respect to which such taxes are
payable are paid by Tenant to Landlord.
 
 
3.7.            Gross Lease.  The parties hereby acknowledge and agree that this
Lease is a “gross lease”, meaning that the Base Rent is inclusive of all charges
payable by Tenant in connection with this Lease (except for Additional Rent and
other charges that are specifically set forth in this Lease).  Except as
otherwise expressly provided in this Lease, Tenant shall not be liable to pay or
reimburse Landlord, the Association nor the Common Area Owner nor any other
party for all or any portion of any charges or expenses incurred by Landlord,
the Association, the Common Area Owner and/or such other party for any costs
associated with the operation, maintenance, repair, replacement or alteration of
any land or improvements located in Weston Town Center, the Weston Town Center
Common Property, Building Common Areas, or the Building, including, without
limitation, expenses for taxes, insurance, security, maintenance, management
and/or administration of said areas.
 
 
4

--------------------------------------------------------------------------------

 


4.  
REPRESENTATIONS AND WARRANTIES OF LANDLORD AND COMMON AREA OWNER.



Each of Landlord and the Common Area Owner, in order to induce Tenant to enter
into this Lease, hereby represents and warrants to Tenant that, as of the
Execution Date:  (a) it is duly organized and validly existing under the laws of
the State of Florida and has full power and authority to conduct its business as
presently conducted and to enter into this Lease; and (b) no condition,
circumstance, event, agreement, document, instrument, restriction, litigation or
proceedings (or threatened litigation or proceeding or basis therefor) exists
which could adversely affect the ability of Landlord or the Common Area Owner to
perform its obligations under this Lease or which would constitute a default on
the part of Landlord or the Common Area Owner under this Lease, or which would
constitute such a default with the giving of notice or lapse of time, or both.
 
5.  
INTERIOR IMPROVEMENTS AND POSSESSION OF THE PREMISES.

 
5.1.            Tenant’s Work.  Landlord hereby acknowledges receipt of, and
hereby approves those plans for, interior improvements to be made to the
Premises by Tenant in accordance with the plans attached hereto as Exhibit C
(“Tenant’s Work”).  No further or additional consent or approval of Landlord is
required for Tenant’s Work.  Tenant’s Work shall comply with all applicable
laws, ordinances and building codes (including, without limitation, the
Americans With Disabilities Act of 1990, the Florida Americans With Disabilities
Accessibility Implementation Act, and the related implementing regulations,
codes, rules and accessibility guidelines, as such acts and related regulations,
codes, rules and guidelines may be amended from time to time (collectively, the
“ADA”)).  Tenant shall have the right, without payment of rent or any other
charges, after the Commencement Date and prior to Rent Commencement Date,
whenever Tenant shall deem it appropriate, to enter the Premises to inspect the
same, and at Tenant’s election, to commence Tenant’s work.  All work performed
in the Premises by the Tenant shall be done in a good and first class
workmanlike manner and free of any liens on Landlord’s fee simple interest or on
Tenant’s leasehold interest in the Premises.  Landlord agrees to do, execute,
acknowledge and deliver all such further acts, instruments and assurances and to
take all such further action (all at no cost to Landlord) as shall be necessary
or desirable to fully consummate and effect the completion of Tenant’s Work,
including, but not limited to, providing Tenant and Tenant’s employees, agents,
contractors and licensees with full and complete access to the Building and the
Common Property surrounding the Building at all times from and after the
Commencement Date.  In the event that, in the course of completing Tenant’s
Work, Tenant experiences any interference, interruption, delay or disturbance
that is caused by Landlord or any party claiming by, through or under Landlord,
rent shall abate on a per diem basis in proportion to such interference,
interruption, delay or disturbance.  Upon completion of Tenant’s Work, Tenant,
at its expense, shall install its furniture, trade fixtures, and equipment so
that Tenant can occupy the Premises for the use and purpose intended.
 
 
5.2.            “AS IS” Condition.  Other than the air conditioning system
servicing the Premises, Tenant certifies that it has inspected the Premises and
accepts same in its existing "AS IS" condition. No repair, work, alterations or
remodeling of the Premises is required to be done by Landlord as a condition of
this Lease other than a contribution by Landlord to Tenant, in the minimum
amount of $10,000.00 to be paid on the Rent Commencement Date, and applied
toward the repair, replacement and/or upgrade of the air condition system by
Tenant. Landlord and Tenant hereby agree to negotiate in good faith for
additional contributions, for the repair, replacement and/or upgrade of the air
conditioning system, if necessary, and if same is as a result of a pre-existing
condition and not as a result of Tenant’s improvements, and as same is
discovered upon Tenant’s access of the Premises and further inspection of the
air conditioning system servicing the Premises.  Upon acceptance of possession
of the Premises, Tenant shall thereafter be responsible for the security and
integrity of the Premises and Landlord shall have no responsibility or liability
for any damage to or loss of property as a result of theft, vandalism or other
act causing damage to the Premises.  Not later than the Rent Commencement Date,
Tenant shall cause to be installed within the Premises all Trade Fixtures
reasonably required for the operation, as conducted by Tenant, of the business
contemplated by this Lease to be operated on, in, and from the Premises (the
"Trade Fixtures"). All Trade Fixtures so installed in the Premises by Tenant
shall be in good condition.
 


6.  
PERMITTED USE OF PREMISES.

 
6.1.            Permitted Use; No Implied Covenant of Continued
Operation.  Tenant shall occupy and use the Premises for operation of a computer
software company, including, without limitation, customer service, support,
training, management and administration, software research and development, and
general office purposes (“Permitted Use”). Tenant agrees to open for the
Permitted Use in the Premises on or before the Rent Commencement Date, subject
to force majeure under Section 21.9, but once opened, Tenant shall not be
obligated to continue operating for any period of time thereafter.
Notwithstanding anything contained or set forth in this Lease to the contrary,
nothing set forth in this Lease shall be construed, in any manner whatsoever, as
an implied covenant of continuous operation on the part of Tenant, and Landlord
specifically acknowledges that there is no covenant of continuous operation on
the part of Tenant, express or implied.  In the event that Tenant elects to
cease its business operations at the Premises, such cessation shall not be
deemed to be an “Event of Default” hereunder, nor shall such cessation relieve
Tenant of any of its liabilities or obligations under this Lease.
 
 
 
5

--------------------------------------------------------------------------------

 
6.2.            Restrictions on Use.  Tenant shall not use nor permit the
Premises to be used for any purpose other than the Permitted Use. All uses other
than the Permitted Use are "Restricted Uses". Tenant shall not use or suffer
anyone to use, the Premises, or any part thereof, for any purpose in violation
of the laws of the United States, the State of Florida, or the ordinances and
regulations of a county or a municipality having jurisdiction over the Premises
or in violation of any publicly recorded restriction. Tenant further covenants
and agrees to execute and comply promptly with all statutes, ordinances, rules,
orders, regulations and requirements of federal, state, county and city
governments regulating the use by Tenant of the Premises. In the event that
Tenant or any of its agents or employees shall fail to comply with the foregoing
provisions of this Section 6.2, then Tenant shall, without affecting or limiting
any of the rights and remedies otherwise available to Landlord pursuant to the
terms and provisions of this Lease, indemnify, defend, save and hold Landlord
harmless from and against, and reimburse Landlord for, any and all obligations,
damages, injunctions, suits, fines, penalties, demands, claims, costs, expenses,
actions, liabilities, suits, proceedings and losses of whatever nature
(including, without limitation, attorneys' fees and court costs), arising from
such failure to so comply with the provisions of this Section 6.2.
 
 
6.3.            Compliance with Association Declaration.  The Premises and all
operations conducted thereon, therein and therefrom shall at all times be in
compliance with the Association Declaration.  For purposes of this Lease, the
term “Association Declaration” shall mean the Declaration of Covenants for
Weston Town Center, recorded on February 10, 2000 in Official Records Book
30249, Pages 1592 - 1702, of the Public Records of Broward County, Florida, as
the same may have been and may hereafter be amended, supplemented and/or
modified from time to time and shall also include the Articles of Incorporation,
By-Laws, and Rules and Regulations of the Association, all as amended from time
to time. Except as otherwise provided herein (specifically Section 21.20 of this
Lease), Landlord covenants and agrees that it shall not violate, terminate or
modify the Association Declaration or exercise any rights of consent or other
rights thereunder which may materially adversely affect Tenant's use or
enjoyment of the Premises, Building Common Areas, or Weston Town Center Common
Property without Tenant's prior written consent thereto.  Landlord hereby grants
and conveys to Tenant, its successors and assigns, for the Lease Term, the
non-exclusive right and easement appurtenant to and for the benefit of the
Premises and any occupant thereof and its customers, employees, and invitees, to
use, for purposes of access, ingress, egress and parking, all those certain
access, ingress, egress and parking easement areas granted to Landlord under the
Association Declaration.  Landlord agrees, at Landlord’s sole cost and expense,
to promptly and diligently enforce the provisions of the Association Declaration
against any party to the Association Declaration for the benefit of Tenant.
 
 
6.4.            Compliance with Weston Town Center Rules and Regulations. The
Premises and all business operations conducted on, in and from the Premises from
time to time shall at all times be in compliance with rules and regulations
promulgated by Landlord for and with respect to the operation of the Premises
and Weston Town Center, as the same may be changed, amended or modified by
Landlord from time to time, provided that no such change, amendment or
modification shall materially adversely affect Tenant’s use or enjoyment of the
Premises, Building Common Areas, or the Weston Town Center Common Property
without Tenant’s prior written consent thereto. Additionally, the Premises and
all business operations conducted on the Premises from time to time shall at all
times be in compliance with the rules and regulations promulgated by the Weston
Town Center Maintenance Association, Inc. (the “Association”) for and with
respect to the operation of the Premises and Weston Town Center pursuant to the
provisions of the Association Declaration as the same may be changed, amended or
modified by the Association from time to time (subject to the limitations set
forth in Section 6.3 above). The failure of Tenant to materially comply with,
abide by or conform to, said rules and regulations following written notice of
failure by Landlord to Tenant as required under Section 20 of this Lease, shall
constitute an Event of Default by Tenant under this Lease.  Without limiting any
of the terms or conditions of Section 6.3 above, Landlord shall not be liable or
responsible to Tenant for the violation of any such rules and regulations by any
other tenant of Weston Town Center or any other person or party, and the failure
to enforce any such rules and regulations against Tenant or any other tenant of
Weston Town Center shall not constitute a waiver of Landlord's or the
Association’s right to do so, nor shall it be deemed a default by Landlord
hereunder, or excuse compliance therewith by Tenant.  A copy of the existing
Weston Town Center Rules and Regulations promulgated by Landlord are attached
hereto as Exhibit D attached hereto and incorporated herein by reference.
 
 
6.5.            Weston Town Center Maintenance Association.  Tenant acknowledges
that the Association Declaration encumbers the real property upon which Weston
Town Center is located and that Landlord, as owner of Weston Town Center, is a
member of the Association. Tenant further acknowledges and agrees that Landlord
may or may not control the Association, but that even if Landlord has such right
of control, same exists separate and apart from Landlord’s rights, duties and
obligations hereunder and that Landlord shall not be obligated to exercise or
refrain from exercising such control for Tenant’s benefit (subject to the
provisions of Sections 6.3 and 6.4 above). Tenant acknowledges and agrees that
while it is bound by the Association Declaration, the tenancy created by this
Lease does not confer membership in the Association to Tenant and, further, that
any rights, privileges or benefits flowing to Tenant from the Association
Declaration or the Association derive solely through Landlord by virtue of this
Lease and that Tenant has no separate entitlement to same but through Landlord.
 
 
6

--------------------------------------------------------------------------------

 


7.  
WESTON TOWN CENTER COMMON PROPERTY.

 
7.1.            Tenant's Right to Use Weston Town Center Common Property. Tenant
shall have and Landlord and the Common Area Owner hereby grants to Tenant and
its employees, customers, patrons, suppliers, licensees and invitees, (during
the Term of this Lease), the non-exclusive right, privilege and license to use
and enjoy the Weston Town Center Common Property in common with Landlord and all
others entitled to such use, including, without limitation, all tenants of
Weston Town Center and their respective employees, customers, patrons,
suppliers, licensees and invitees; subject, however, at all times, to the
Association Declaration and the rules and regulations promulgated by Landlord
and/or the Association from time to time (as limited by the terms of Sections
6.3 and 6.4 above), and to the terms and provisions of this Lease; and subject
further to Landlord's and/or the Association’s right to grant to tenants within
Weston Town Center the exclusive right to use portions of the Weston Town Center
Common Property for signage and advertising purposes and for the construction,
installation, maintenance and repair of trash/garbage dumpster facilities to
serve the premises leased by such tenants and the businesses operated by such
tenants, or such other use as Landlord may deem necessary in its sole and
absolute discretion. In the event that Landlord or the Association deems it
necessary to discourage non-customer use or prevent the acquisition of public
rights in Weston Town Center, or prevent a dedication thereof or the accrual of
any rights to any person or to the public therein, and, in particular, with
respect to any portion of the Weston Town Center Common Property, Landlord or
the Association may, from time to time (but at a minimum at least once a month),
temporarily close all or portions of the Weston Town Center Common Property,
erect private boundary markers, or take such other steps as it deems appropriate
in its sole and absolute discretion for that purpose and no such action shall be
deemed to constitute or considered as an eviction or disturbance of Tenant's
quiet enjoyment or possession of the Premises so long as such steps are
accomplished without substantial disruption of Tenant's business.
 
7.2.            Landlord Reservation of Rights. Landlord, the Association, and
the Common Area Owner reserve the right, from time to time and at any time in
its sole and absolute discretion, to perform maintenance, repairs and
alterations to, and reduce or expand the size of, Weston Town Center and its
various improvements and component parts; to change the name, size, number,
design, configuration, location and legal description of any Buildings located
within Weston Town Center, including, without limitation, that of the Building
and to build additional stories thereon and erect in connection with any
construction thereof, temporary scaffolds and other construction aids (provided,
however, that access to the Premises by Tenant shall not be denied); and to
thereby change the size, configuration, location and legal description of the
Weston Town Center Common Property. Landlord, the Association, and the Common
Area Owner also reserve the right to change the size, configuration, layout and
pedestrian or vehicular traffic circulation pattern of all facilities and
improvements from time to time located, developed and constructed on the Weston
Town Center Common Property, and to enter into, modify and terminate easements
and other agreements pertaining to the maintenance and use of the parking areas
and other portions of the Weston Town Center Common Property. Landlord, the
Association, and the Common Area Owner further reserves the right to install and
operate music program services and loudspeaker systems within the Weston Town
Center Common Property. Tenant agrees to cooperate with Landlord, the
Association, and the Common Area Owner with respect to the exercise of any of
the foregoing rights.
 
7.3.            Management and Maintenance of Weston Town Center Common
Property.  The Weston Town Center Common Property shall at all times be subject
to the exclusive management and control of the Association. The Association
shall manage, operate and maintain the Weston Town Center Common Property and
all facilities and improvements from time to time located, developed and
constructed thereon specifically including, without limitation, all lawn,
landscaping and planting areas, in a first class manner and state and condition
of appearance and repair, the costs for which shall be borne solely by the
Association and/or Landlord (and not Tenant). The Association hereby reserves,
and shall at all times hereafter have, the right, in its sole and absolute
discretion, to delegate the management of the Weston Town Center Common Property
to a third party of its choice.  In no event shall use of the Weston Town Center
Common Property be conditioned upon payment of parking charges.  Landlord shall
make, at the sole cost and expense of Landlord, all repairs, alterations or
other improvements in and to the Premises and the Building and any Weston Town
Center Common Property which are required by governmental authority of Weston
Town Center in general or of all similar centers in Broward County, Florida.
 
7.4.            Employee Parking.  Notwithstanding anything contained to the
contrary herein, or in the Shared Parking Declaration and/or The Town Center
Rules and Regulations attached hereto as Exhibit D, during the Term of this
Lease, Tenant, its employees, guests and invitees, of the Building, shall be
entitled to utilize those parking spaces located on the Weston Town Center
Common Property, except that employees may not park on Main Street.
 
 
7.5.            Golf Cart.  Notwithstanding anything to the contrary contained
in this Lease, Landlord and the Common Area Owner acknowledge and agree that at
all times during the Term of this Lease, Tenant shall not be prohibited from
using, driving or parking golf cart(s)  at  the Building and on The Weston Town
Center Common Property, subject at all times, however, to all applicable
governmental approvals that may be required from time-to-time of any city,
county or state agency having jurisdiction over same,  if required, and for
which Tenant shall obtain at its sole cost and expense.
 
 
7

--------------------------------------------------------------------------------

 
 
8.  
SIGNS.



Landlord agrees that Tenant shall, at Landlord’s expense, be permitted to place
its name on the Tenant directory for the Building. Tenant also shall, at
Tenant’s expense, have the right to install an oversized logo sign (“Sign”) on
the exterior of the Premises (similar in size to the existing EWM Realty
exterior Building sign), provided, however, that any Sign, and the number, size,
color, arrangement, placement and location of the same upon the Building shall
be subject at all times to all applicable government laws, ordinances and
regulations. Tenant shall have the right, at its expense and in compliance with
applicable law, to erect, maintain, place and install its usual and customary
signs and fixtures in the interior of the Premises.  Except as otherwise
provided in this Section 8, Tenant shall not be allowed to display signage on
the Building or any windows of the Premises.  Tenant agrees that, except as
otherwise provided in this Section 8, it shall not place or suffer to be placed
or maintained upon any exterior wall, roof, door or window of the Premises or
upon any portion of the interior of the Premises which is prominently visible
from the exterior thereof, any sign or other advertising or promotional
materials or media whatsoever without the prior written consent and approval of
all applicable government authorities, the Landlord and the Association, which
consent and approval Landlord and the Association may withhold in its reasonable
discretion.  In no event shall Tenant install a sign on any façade or elevation
of the Building that has an existing sign advertising Esslinger Wooten Maxwell
Realtors, EWM Realtors or any other trade name of EWM Realtors.


9.  
UTLITIES & TRASH REMOVAL; LANDLORD’S ADDITIONAL SERVICES.

 
9.1.            Utilities.  The Tenant shall be solely responsible for and shall
promptly pay all charges for public utilities and/or private services rendered
or furnished to the premises during the Term hereof,  including, but not limited
to, heat, gas and electricity, together with all taxes or other charges based
upon the use of such utilities. Landlord shall be solely responsible for the
performance of any and all repairs to all utility lines, pipes and other
facilities serving the Building, unless such repair was necessitated by the
gross negligence or willful misconduct of Tenant or anyone acting by, through or
under Tenant. Tenant shall be solely responsible for the performance of any and
all repairs to all utility lines, pipes and other facilities that exclusively
serve the Premises, unless such repair was necessitated by the negligence or
misconduct of Landlord or anyone acting by, through or under Landlord.  Landlord
shall not be liable to Tenant for any interruption of utility services to the
Premises caused by events beyond Landlord’s reasonable control; provided,
however, that Landlord shall be obligated to use reasonable commercial efforts
to obtain the resumption of such utility services as quickly as is reasonably
possible (unless such interruption of service was caused by the gross negligence
or willful misconduct of Tenant or anyone acting by, through or under
Tenant).  Except as otherwise expressly provided herein, Landlord shall in no
event be liable for the quality, quantity or interference of such
services.  Tenant shall and hereby agrees to make all appropriate applications
and arrangements for utility services required to serve the Premises directly
with those utility companies and authorities providing such utilities to the
Building. Tenant shall pay all fees, charges and deposits required by such
utility companies and authorities as a condition to their providing such utility
services to the Premises, excluding any impact, “tap-in”, or “hook-up” fees
which shall be the sole responsibility of Landlord.  If additional or special
utility services or wiring are required for the conduct of Permitted Use within
and from the Premises, Tenant shall be responsible for their installation at its
sole cost and expense.
 
 
9.2.            Trash Removal.  Landlord, directly or through the Association,
shall remove trash and rubbish generated by Tenant in the ordinary course of the
operation of Tenant's business in the Premises, provided that such trash and
rubbish is placed by Tenant either in designated containers or dumpsters
provided by Landlord or, at Tenant’s option, in containers provided by Tenant
and stored in locations designated by Landlord.  The cost for removal of the
trash and rubbish shall be borne solely by Landlord, and Tenant shall have no
liability or obligation therefor.
 
 
9.3.            Landlord’s Additional Services. In addition to the foregoing,
Landlord shall furnish the following services to Tenant at no additional cost or
charge: (a) hot and cold water for use in lavatories in common with other
tenants of the Building; (c) customary cleaning and janitorial services in the
Building lavatories on weekdays (excluding national holidays); (d) twenty-four
(24) hour working elevator service to the second floor of the Building; (e)
twenty-four (24) hour access to the Premises; and (f) washing of the outside
windows in the Premises at intervals reasonably determined by Landlord but not
less than once per calendar year.
 
 
8

--------------------------------------------------------------------------------

 


10.  
MAINTENANCE & REPAIRS.

 
10.1.            Tenant’s Obligations.  Except for those portions of the
Premises which shall be maintained, repaired and replaced by the Landlord as
provided in Section 10.2 and elsewhere in this Lease, Tenant shall, at all times
during the Term of this Lease, at its sole cost and expense, keep, clean,
maintain, repair and replace all interior, non-structural portions of the
Premises, including, without limitation, all exterior and interior windows
(including, without limitation, plate glass windows), doors and entrances, floor
coverings, and all exterior and interior signs and all interior walls,
partitions, fixtures, equipment, systems and other appurtenances, including,
without limitation, all electrical and lighting systems and fixtures, all
plumbing systems and fixtures, those HVAC Systems in or serving only the
Premises (on which Tenant shall maintain a service and maintenance contract for
regular service inspection, and emergency and extraordinary repair of the air
conditioning unit(s) on the Premises), in good, clean, sanitary and safe order,
condition and repair, ordinary wear and tear excepted. In furtherance thereof,
Tenant shall make all necessary and desirable repairs and replacements to the
Premises, ordinary and extraordinary, however the necessity or desirability for
repairs and replacements shall occur, and shall use all reasonable precautions
to prevent waste, damage or injury to the Premises, except for any repairs or
replacements that are necessitated by the negligence or misconduct of Landlord
or anyone claiming by, through or under Landlord.  In connection with any
maintenance, repairs or replacements conducted by, through or under Tenant,
Tenant shall comply with all applicable federal, state, county and local laws
and ordinances (including, without limitation, the ADA), and all rules and
regulations of any governmental authority having jurisdiction over the Premises.
 
 
10.2.            Landlord’s Obligations.  Landlord shall keep, maintain, repair
and replace the exterior of the Premises, all structural elements of the
Premises and Building (whether interior or exterior and including, without
limitation, the foundations, supporting columns, load bearing walls, floors and
floor slab and the roof structure), elevators, HVAC systems, or portions
thereof, serving the Building or which serve more than the Premises, the fire
sprinkler system, whether located in the Premises or otherwise in the Building,
and lobbies of the Building, all plumbing, electrical and other utility system
components of the Building, Building Common Areas, and Weston Town Center Common
Property (other than those that exclusively service the Premises or within the
Premises and which are maintained and repaired by Tenant),  in good, clean,
sanitary and safe order, condition and repair, ordinary wear and tear excepted,
and shall have the right of entry onto the Premises at reasonable times upon
reasonable advance notice to Tenant for the purpose of performing same (except
in the event of an emergency, as to which no notice shall be required; as used
in this Lease, the term “emergency” shall mean a situation which requires, in
the good faith judgment of the acting party, immediate action in order to
prevent death, bodily injury or property damage).   Landlord shall have no
obligation to repair until receipt by Landlord of written notice of the need for
repairs. In connection with any maintenance, repairs or replacements conducted
by, through or under Landlord, Landlord shall comply with all applicable
federal, state, county and local laws and ordinances (including, without
limitation, the ADA), and all rules and regulations of any governmental
authority having jurisdiction over the Premises.
 
 
10.3.            Right of Entry. Landlord and its agents and employees shall
have the right to enter the Premises at reasonable hours and, except in cases of
emergency, upon reasonable advance notice to Tenant (which notice,
notwithstanding any other provision of this Lease, may be given orally) to make
inspections, show the Premises to prospective tenants (but only during the last
six months of the Term), purchasers, lenders or others, or to make alterations
or repairs to the Building or the Premises for which it is responsible or which
it is entitled to make hereunder, provided that Landlord shall use all
reasonable efforts not to disturb Tenant's use and occupancy of the Premises and
business operations.  Tenant shall be entitled at its own option to have an
agent present during any such entry.  In the event of emergency or in order to
comply with all laws, orders, ordinances and requirements of any governmental
unit or authority (regarding which compliance is the responsibility of
Landlord), Landlord and its agents and employees shall have the right of entry
at any time and may perform any acts related to safety, protection, preservation
or improvement of the Building or the Premises or required by such governmental
unit or authority.  Except as otherwise expressly provided in this Lease, Tenant
shall not be entitled to any abatement or reduction of rent because of work
performed within the Building or Premises by Landlord (provided such work is
performed in a manner so as to minimize interference with the conduct of
Tenant's business within the Premises).
 


11.  
ALTERATIONS.

 
11.1.            Alterations.  Except as otherwise required herein or as
otherwise set forth herein as Tenant’s Work, Tenant shall not make any
alterations, additions or improvements to the exterior or structural portions of
the Premises (including, without limitation, the roof) (herein referred to
collectively as "Alteration") without the prior written consent of Landlord and
the Association (to the extent it has jurisdiction), which consent Landlord and
the Association shall not unreasonably withhold.  Tenant may install in the
interior of the Premises without the consent of Landlord, unattached, movable
trade fixtures and furniture which may be installed without drilling, cutting or
otherwise defacing the Premises including but not limited to partitions,
cubicles, and other items which are not fixtures (herein referred to as
"Removable Trade Fixtures"). Other than for Tenant’s Work, Tenant shall submit
to Landlord for its review and approval, complete plans and specifications for
any proposed Alteration at the time approval is sought, and if necessary,
resubmit the same from time to time, within fifteen (15) days after receipt of
written notice of disapproval thereof from Landlord or the Association, until
the same are approved by Landlord and the Association if applicable. In the
event the Association or Landlord fails to grant its approval (or disapproval)
of Tenant’s plans and specifications within ten (10) days of Tenant’s submission
(and/or resubmission) of the same, then Landlord and/or the Association, as the
case may be, shall be deemed to have approved the same.  In connection with any
Alteration of the Premises by Tenant, Tenant shall comply with all applicable
federal, state, county and local laws and ordinances (including, without
limitation, the ADA), and all rules and regulations of any governmental
authority having jurisdiction over the Premises.
 
 
 
9

--------------------------------------------------------------------------------

 
11.2.            Insurance by Tenant’s Contractor.  Prior to Tenant commencing
any improvements or Alterations to the Premises, Tenant shall deposit with
Landlord a liability insurance certificate from Tenant's general contractor, or
if none, from each of Tenant's independent contractors in an amount not less
than $1,000,000 per occurrence or such amount as Landlord acting reasonably may
require from time to time, with Landlord added as additional insured, which
liability insurance shall be on a comprehensive form and shall cover all hazards
related to any work performed by any such contractor on the Premises.
 
 
11.3.            Damage & Waste.  Any damage to the Premises or the Building
caused by Tenant or any of its employees, contractors, or workmen shall be
repaired by and at the expense of Tenant.  Tenant shall be responsible for the
disposal of waste generated with respect to Tenant's improvements or
Alterations.
 
 
11.4.            Contractor’s Affidavit.  On completion of Tenant's improvements
or Alterations, Tenant shall cause to be furnished to Landlord a Contractor's
Affidavit stating that there are no liens outstanding against the Premises on
account of Tenant's improvements and that all accounts for work, service and
materials have been paid in full.
 
 
 
11.5.            Ownership of Fixtures.  All Alterations made and all fixtures
installed in or to the Premises (except Removable Trade Fixtures), including,
without limitation, heating and air conditioning equipment, lighting fixtures,
store front, ceiling, wall treatment, floor covering, plumbing and electrical
systems and fixtures shall become the property of Landlord upon the termination
of this Lease, without any compensation therefor to Tenant, and shall not be
removed by Tenant at or before the expiration or earlier termination of this
Lease, unless Landlord shall give notice to Tenant to remove any or all of the
same, in which event Tenant shall remove such of said Alterations and Fixtures
as may be specified by Landlord in Landlord's notice to Tenant and Tenant shall
repair all damage caused by such removal and restore the Premises to their
original order and condition, normal wear and tear excepted.
 
 
11.6.            Ownership of Removable Trade Fixtures.  All Removable Trade
Fixtures installed in the Premises by Tenant shall remain the property of Tenant
and shall be removed by Tenant upon the expiration or earlier termination of
this Lease; provided that Tenant shall not at such time be in default hereunder
beyond any applicable notice and cure periods and provided further that Tenant
shall repair all damage caused by such removal and restore the Premises to its
original order and condition. Any Removable Trade Fixtures not removed by Tenant
upon the expiration or earlier termination of this Lease (including, without
limitation, a termination of this Lease by Landlord) shall be and become the
property of Landlord without any obligation on the part of Landlord to pay
compensation therefor to Tenant, unless Landlord shall give notice to Tenant to
remove any or all of the same, in which event Tenant shall remove such of said
Removable Trade Fixtures as may be specified in Landlord's notice to
Tenant.  The provisions of this Section 11.6 shall survive the expiration or
earlier termination of this Lease.
 
 
11.7.            Failure to Remove Alterations or Fixtures.  Should Tenant fail
to remove any Alterations, fixtures or Removable Trade Fixtures, and/or fail to
restore the Premises as required under this Section 11.7, Landlord may do so, in
which event Tenant shall pay to Landlord the cost and expense thereby incurred
as Additional Rent, plus interest thereon, which sums shall be payable within
thirty (30) days of Tenant’s receipt of Landlord’s demand therefor.
 


 
10

--------------------------------------------------------------------------------

 
12.  
INSURANCE, WAIVER & INDEMNITY.

 
12.1.            Tenant’s Insurance.  Tenant shall procure, provide and pay for,
and shall maintain throughout the Term (including any renewals or extensions
thereof) of this Lease, the following insurance coverage, with the following
limits, in the name of the Tenant and with Landlord, the Association and Common
Area Owner named therein as an additional insured:
 
 
12.1.1. Property Damage Insurance.  Tenant shall provide and keep in full force
and effect Special Form Insurance (subject to commercially reasonable
deductibles) in an amount adequate to cover the replacement cost of all Tenant
improvements to the Premises, Tenant Alterations, Tenant's trade fixtures,
inventory and other contents located in the Premises from time to time together
with endorsements to cover loss occasioned by fire, windstorm, vandalism,
malicious mischief, sprinkler leakage and other hazards and/or casualties
including special extended coverage and said insurance shall include coverage
against water damage to the contents of the Premises and personal property of
Tenant.
 
 
12.1.2. Liability Insurance.  Tenant shall provide and keep in full force and
effect a policy or policies of comprehensive commercial general liability
insurance (including contractual) providing coverage against claims and/or
liability for personal injury, death and property damage having a combined
single limit of not less than ONE MILLION DOLLARS ($1,000,000.00) with respect
to injuries, deaths or damage to property in any one occurrence.  Landlord
reserves the right, upon at least thirty (30) days’ prior written notice to
Tenant, to specify higher liability limits or additional insurance coverage from
time to time to meet reasonably anticipated loss exposure, or to reflect changes
in the value of the Premises.
 
 
12.1.3. Workers' Compensation Insurance. Tenant shall provide and keep in full
force and effect workers' compensation insurance, in a form and with coverage
limits not less than as prescribed by the laws of the State of Florida, and
employers' liability insurance in an amount equal to the greater of One Million
Dollars ($1,000,000.00) or the minimum amount required by law.
 
 
12.1.4. Builder's Risk Insurance. Tenant shall, prior to the commencement of and
during the construction of alterations or improvements at or on the Premises,
and as often a Tenant may construct, replace, reconstruct, restore or make a
substantial alteration to, any improvement thereon, provide and keep in full
force and effect builders' risk insurance for the full replacement cost of such
work.
 
 
12.2.            Carriers and Features.
 
 
12.2.1. All such insurance shall be written on a company or companies authorized
to engage in the business of casualty and general liability insurance in the
State of Florida, and there shall be delivered, by the Tenant, to the Landlord
customary certificates evidencing such paid-up insurance, and certifying
Landlord, the Association and the Common Area Owner as additional insureds,
which certificates are to be issued by the insurance companies and delivered to
Landlord on a yearly basis during the Term of this Lease.
 
12.2.2. The policies of insurance provided herein are to be provided by the
Tenant, and shall be for a period of not less than one (1) year, it being
understood and agreed that prior to the expiration of any policy of insurance,
the Tenant will deliver to the Landlord a binder or a renewal or new policy to
take the place of the expiring policy, with the understanding that, should the
Tenant fail to furnish policies, as is provided in this Lease, and at the times
herein provided, the Landlord may obtain such insurance, and the premiums on
such insurance shall be deemed Additional Rental to be paid by the Tenant to the
Landlord within thirty (30) days of Landlord’s written demand.
 
 
11

--------------------------------------------------------------------------------

 
 
12.3.            Waiver.  Neither Landlord nor Tenant shall make any claim for
recovery against the other party, and each expressly waives any right of
recovery against the other party for damage to or loss of the Premises,
improvements thereon, the contents thereof, equipment, merchandise, inventory,
furniture, furnishings or fixtures, which damage or loss may arise by fire or
any other peril covered by any policy of insurance containing a waiver of
subrogation right against the other party in said policy when said loss is
caused by or results from any acts of carelessness or negligence of the other
party, its officers, employees or other persons under its control. Each party
agrees that, if any property shall be stolen, damaged or destroyed by an insured
peril, such party shall not have any liability to the other party, nor to any
insurer of the other party, for or in respect of such theft, damage or
destruction, and each party shall require all policies of risk insurance carried
by it to contain or be endorsed with a provision in and by which the insurer
designated therein shall waive its right of subrogation against the other party.
 
 
12.4.            Tenant’s Indemnity.  Tenant shall indemnify and hold harmless
Landlord from all loss, claim, demand, damage, liability, or expense, including
reasonable attorneys' fees and costs, resulting from any injury to or death of
any person or any loss of or damage to any property caused by or resulting from
any act, omission, or negligence of Tenant or any officer, employee, agent,
contractor or licensee of Tenant in or about the Premises or the Building.  The
foregoing provision shall not be construed to make Tenant responsible for loss,
damage, liability or expense resulting from injuries to third parties caused by
any act, omission or negligence of Landlord or any member, officer, director,
employee, agent contractor of Landlord.
 
 
12.5.            Landlord’s and Common Area Owner’s Insurance. During the Term
of this Lease, Landlord (with respect to the Building and the Premises) and the
Common Area Owner, directly or through the Association (with respect to the
Weston Town Center Common Property), shall maintain with responsible companies
qualified to do business in the State of Florida, at no cost or expense to
Tenant, a policy of fire, windstorm and extended coverage insurance in an amount
adequate to cover the replacement cost (subject to commercially reasonable
deductibles) of the Building, the Premises (other than leasehold improvements
constructed by or on behalf of Tenant, any Tenant Alterations, trade fixtures,
inventory and other contents located in the Premises from time to time) and the
Weston Town Center Common Property, covering loss occasioned by fire, windstorm,
flood, vandalism, malicious mischief, sprinkler leakage and other hazards and/or
casualties including special extended coverage.  All such insurance shall be
written on a company or companies authorized to engage in the business of
casualty and general liability insurance in the State of Florida, and Landlord
and the Common Area Owner each shall deliver to Tenant customary certificates
evidencing such paid-up insurance, which certificates are to be issued by the
insurance companies and delivered to Tenant on a yearly basis during the Term of
this Lease. The policies of insurance provided herein shall be for a period of
not less than one (1) year, it being understood and agreed that fifteen (15)
days prior to the expiration of any policy of insurance, Landlord and the Common
Area Owner will deliver to Tenant customary certificates evidencing such paid-up
insurance.
 
 
12.6.            Landlord’s Indemnity. Landlord shall indemnify, defend and hold
Tenant harmless from and against all loss, claim, demand, damage, liability or
expense, including reasonable attorneys' fees and costs, resulting from any
injury to or death of any person or any loss of or damage to any property caused
by or resulting from any act, omission or negligence of Landlord or any officer,
employee, agent, contractor or licensee of Landlord in or about the Premises,
the Building or the Weston Town Center Common Property.  The foregoing provision
shall not be construed to make Landlord responsible for loss, damage, liability
or expense resulting from injuries to third parties caused by any act, omission
or negligence of Tenant or of any officer, employee, agent contractor, invitee
or visitor of Tenant.
 


13.  
DAMAGE OR DESTRUCTION.

 
13.1.            Landlord’s Duty to Repair and Restore.  If all or a substantial
part of the Premises is rendered untenantable or inaccessible by damage to all
or any part of the Premises or Building from fire, windstorm, flood, the
elements, accident, or other casualty (collectively “Casualty”) then, unless
Landlord or Tenant is entitled, and elects, to terminate this Lease pursuant to
Section 13 hereof, Landlord shall, at its expense, use reasonable commercial
efforts to promptly repair and restore the Premises and/or the Building, as the
case may be, to substantially their former condition to the extent permitted by
then applicable zoning, building or other laws then in existence; provided,
however, that in no event shall Landlord have any obligation to repair or
restore any of Tenant’s trade fixtures, personal property, equipment, inventory,
or any Alterations to the Premises whether made by Tenant or Landlord.
 
 
13.2.            Rent Abatement.  If Landlord is required to repair damage to
the Premises and/or the Building, and this Lease is not terminated pursuant to
Section 13 hereof, this Lease shall continue in full force and effect but
Tenant’s Base Rent from the date of the Casualty through the date of substantial
completion of the repair shall be abated with regard to any portion of the
Premises that Tenant is prevented from using by reason of such damage or its
repair.  Notwithstanding anything contained in this Lease to the contrary, no
provision hereof shall operate to extend or otherwise alter the Term of this
Lease.
 
 
12

--------------------------------------------------------------------------------

 
 
13.3.            Landlord’s Right to Terminate.  Landlord may elect to terminate
this Lease under the following circumstances by providing written notice to
Tenant within 90 days following damage caused by such Casualty: (i) if, in
Landlord’s sole judgment, the Premises and/or the Building cannot be
substantially repaired and restored under the then applicable building, zoning,
or other laws within 8 months from the date of the Casualty; (ii) if 50% or more
of the Premises is damaged or destroyed (including, without limitation, by smoke
or water damage); (iii) if 50% or more of the Building is damaged or destroyed
(including, without limitation, by smoke or water damage), regardless of whether
the Premises are damaged or destroyed; (iv) if the Casualty occurs during the
last 12 months of the Term (provided, however, that, if Landlord shall exercise
said right of termination and at that time Tenant shall have the right to extend
the Lease Term, Tenant may render Landlord’s notice of termination null,
provided that Tenant, within fifteen (15) days of receipt of the notice, shall
elect to extend the term of this Lease); (v) Tenant is in material default of
the Lease,; or (vi) Tenant has vacated or abandoned the Premises.
 
 
13.4.            Tenant’s Right to Terminate.  In the event that Landlord does
not elect to terminate this Lease pursuant to Section 13.3 hereof, Landlord
shall deliver to Tenant a written determination of an engineering or
architectural firm selected by Landlord stating the estimated time for
substantial completion of the restoration of the damaged portion of the Premises
or that part of the Building that will render the Premises accessible, which
determination shall be sent to Tenant no later than thirty (30) days after the
date of the Casualty.  The date that such engineering or architectural firm so
concludes that substantial completion can be accomplished is hereinafter called
the “Estimated Completion Date”.  Tenant may elect to terminate this Lease under
the following circumstances: (i) if the Casualty occurs during the last 24
months of the Term and if the Estimated Completion Date is more than one hundred
fifty (150) days after the date of the engineering or architectural firm’s
report of substantial completion, and provided that Tenant’s written notice of
termination is received by Landlord no more than ten (10) days after Tenant’s
receipt of the engineering or architectural firm’s written determination of
substantial completion;   (ii) if Landlord shall not commence, in good faith,
repair and restoration work within ninety  (90) days after the Casualty,
provided, however, Tenant’s termination notice shall be deemed null, void and of
no force or effect in the event Landlord commences, in good faith, the repair
and restoration work prior to expiration of the aforesaid thirty (30) day period
and provides written notice thereof to Tenant; or (iii) if Landlord shall fail
with all due diligence to continue with such repair and restoration work to
completion within 8-months after the date of the Casualty), then Tenant shall
have the right in addition to all other rights and remedies available at law, in
equity, or under this Lease, to terminate this Lease by giving 30-days prior
written notice of its election so to do to Landlord, provided, however, Tenant’s
termination notice shall be deemed null, void and of no force or effect in the
event Landlord substantially completes such restoration at any time prior to the
expiration of the aforesaid thirty (30) day period and provides written notice
thereof to Tenant.
 
 
13.5.            Tenant's Obligation to Repair and Restore.  Tenant, at its sole
cost and expense, shall be responsible for the repair, replacement and
reconstruction of any Tenant leasehold improvements, Tenant’s Alterations, and
Tenant’s Removable Trade Fixtures. Tenant shall commence the performance of the
foregoing repair, replacement and reconstruction promptly upon delivery to it of
possession of Premises with the Restoration Work completed, and shall diligently
prosecute the same to completion promptly thereafter, all such work by Tenant to
be completed within a reasonable period of time not to exceed two hundred forty
(240) days following the date on which possession of the Premises shall be
redelivered to Tenant by Landlord.  Landlord shall in no event be required to
expend any of its own funds in connection with Tenant’s reconstruction work.
 
 
13.6.            Waiver by Tenant.   In no event shall Landlord be liable to
Tenant and Tenant hereby waives any and all right of recovery which it might
otherwise have against the Landlord, Common Area Owner, and the Association, and
their respective agents, directors, officers, partners, members, attorneys,
employees, successor and assigns, for any loss or damages whatsoever by reason
of any injury to or interference with Tenant’s business or property, loss of use
of the Premises, any damage or loss not covered by Tenant’s insurance (including
insurance deductibles and insurance that Tenant is required to maintain under
Section 12 above), damage or loss to Tenant’s personal property, merchandise,
inventory, furniture, furnishings, fixtures, trade fixtures, Alterations,
intellectual property, or any other property, or any inconvenience occasioned by
or arising from any such Casualty and the repair and/or restoration thereof to
the Premises and/or the Building, unless such damage or loss is the result of
the negligence or misconduct of Landlord, the Common Area Owner, and/or the
Association, or any of their respective agents, directors, officers, partners,
members, or employees.
 


 
13

--------------------------------------------------------------------------------

 
14.  
ASSIGNMENT, TRANSFER & SUBLETTING.



Except as otherwise expressly provided in this Section 14, Tenant shall not
assign the Lease nor sublet the Premises or any portion thereof without the
prior written permission and consent of Landlord which approval or disapproval
shall not be unreasonably withheld, delayed or conditioned.  Any consent by
Landlord once shall not constitute a waiver of the requirement for its consent
to any future subletting or assignment of this Lease. If this Lease or any
interest of Tenant herein is assigned or encumbered or if the whole or any part
of the Premises is sublet after having obtained Landlord's prior written consent
thereto or as a Permitted Transaction (as defined below), Tenant shall
nevertheless remain liable for the full performance of all obligations required
to be performed by Tenant under this Lease and Tenant will require any assignee
to execute and deliver to Landlord an assumption of liability agreement in form
satisfactory to Landlord including, without limitation, an assumption by
assignee of all of the obligations of Tenant and the assignee's ratification of
and agreement to be bound by all of the provisions of this Lease. The acceptance
of rent from any other person shall not be deemed to be a waiver of any of the
provisions of this Lease or consent to the assignment or subletting: of the
Premises.


In the event Tenant shall desire to assign the Lease or sublet the Premises, in
whole or in part, Tenant shall give Landlord not less than thirty (30) days
prior written notice. Such notice shall set forth all pertinent business terms
of the proposed assignment or subletting, as the case may be, as well as, the
name and address of the proposed assignee or subtenant, information as to the
financial condition of the proposed assignee or subtenant and proposed use which
assignee or subtenant desires to make of the Premises. Such notice shall bear
the signature of the proposed assignee or subtenant attesting to its accuracy.
Tenant shall in addition, at Landlord’s request, furnish such other information
as Landlord may reasonably request concerning such proposed assignment or
subletting. Tenant shall reimburse Landlord for Landlord’s reasonable costs of
obtaining mortgagee approval of such request, and Landlord’s reasonable legal
fees and costs, and all other reasonable out-of-pocket costs incurred by
Landlord (currently not less than $850 or such greater amount as may be
reasonable under the circumstances, relative to document review and/or
preparation in connection with the proposed transaction, but in no event greater
than $2,550).


Notwithstanding the above, Tenant may, without the approval of Landlord, assign
the Lease, or any part thereof, or sublease the Premises, in whole or in part,
to: (a) any corporation which has the power to direct Tenant’s management and
operation, or any corporation whose management and operation is controlled by
Tenant; or (b) any corporation a majority of whose voting stock is owned by
Tenant; or (c) any corporation in which or with which Tenant, its corporate
successors or assigns, is merged or consolidated, in accordance with applicable
statutory provisions for merger or consolidation of corporations, so long as the
liabilities of the corporations participating in such merger or consolidation
are assumed by the corporation surviving such merger or created by such
consolidation; or (d) any corporation acquiring this Lease and a substantial
portion of Tenant’s assets; or (e) any corporate successor to a successor
corporation becoming such by either of the methods described in subsections (c)
or (d).  Each of the foregoing is referred to hereinafter as a “Permitted
Transaction”.


 
Prior to effecting a “Change of Control” (as defined herein), Tenant shall give
Landlord at least fifteen (15) days prior written notice of such Change of
Control and the same shall be considered an assignment of this Lease and unless
otherwise exempt in accordance with the provisions of the following sentence,
Landlord's consent thereto shall be required.  Notwithstanding the foregoing,
any "Change of Control" occurring during the term of this Lease shall not be
restricted in any manner and shall not require the Landlord's consent:  (a) if
such transaction would have been a Permitted Transaction (not requiring the
Landlord's consent) had the same been effected by an assignment or sublease
instrument alone rather than involving a stock transfer; (b) if the Tenant, the
transferor or the transferee is a corporation, all or any portion of whose
shares are traded and listed on a stock exchange (including the over-the-counter
market) (a "public company"); (c) if the transaction is one by which Tenant
becomes or ceases to be a public company; or (d) where the individuals or
entities owning a controlling interest of the Tenant or of the Tenant's parent
company or partnership entity immediately prior to the transaction in question
continue to retain voting control of the Tenant, either directly or through
control of the Tenant's parent company or partnership entity, after the
transaction in question.


 
14

--------------------------------------------------------------------------------

 
15.  
LANDLORD'S AND ASSOCIATION’S INTERESTS NOT SUBJECT TO LIENS.

 
15.1.            Liens, Generally.  Tenant shall not create or cause to be
imposed, claimed or filed upon the Premises, the Building, or any other portion
of Weston Town Center, or upon the interest of Landlord or the Association
therein, any lien, charge or encumbrance whatsoever. If, because of any act or
omission of Tenant, any such lien, charge or encumbrance shall be imposed,
claimed or filed, Tenant shall, at its sole cost and expense, cause the same to
be fully paid and satisfied or otherwise discharged of record by bonding or
otherwise, and Tenant shall indemnify, defend, save and hold Landlord harmless
from and against, and reimburse Landlord for, any and all obligations, damages,
injunctions, suits, fines, penalties, demands, claims, costs, expenses, actions,
liabilities, suits, proceedings and losses of whatever nature (including,
without limitation, attorneys' fees and court costs), resulting or on account
thereof and therefrom. In the event that Tenant shall fail to comply with the
foregoing provisions of this Section 15, Landlord shall, in addition to
Landlord's other rights and remedies, have the option of paying, satisfying or
otherwise discharging (by bonding or otherwise) such lien, charge or encumbrance
and Tenant agrees to reimburse Landlord, upon demand and as Additional Rent, for
all sums so paid and for all costs and expenses incurred by Landlord in
connection therewith, together with interest thereon, until paid.
 
 
15.2.            Construction Liens.  Landlord's interest in the Premises shall
not be subjected to liens of any nature by reason of Tenant's construction,
alteration, repair, restoration, replacement or reconstruction of any
improvements on or in the Premises, including, without limitation, those arising
by reason of any other act or omission of Tenant (or of any person claiming by,
through or under Tenant). All persons dealing with Tenant are hereby placed on
notice that such persons shall not look to Landlord or to Landlord's credit or
assets (including, without limitation, Landlord's interest in the Premises or in
Weston Town Center) for payment or satisfaction of any obligations incurred in
connection with the construction, alteration, repair, restoration, replacement
or reconstruction thereof by, through or under Tenant. Tenant has no power,
right or authority to subject Landlord's or the Association’s interest in the
Premises, the Building or any other portion of Weston Town Center, to any lien
or claim of lien. If a lien, a claim of lien or an order for the payment of
money shall be imposed against the Premises or any improvements thereon, therein
or thereto, on account of work performed, or alleged to have been performed, for
or on behalf of Tenant, Tenant shall, within thirty (30) days after written
notice of the imposition of such lien, claim or order, cause the Premises and
such improvements to be released therefrom by the payment of the obligation
secured thereby or by furnishing a bond or by any other method prescribed or
permitted by law. If a lien is released, Tenant shall thereupon furnish Landlord
with a written instrument of release in form for recording in the office of the
Clerk of the Circuit Court, Broward County, Florida, and otherwise sufficient to
establish the release as a matter of record.
 


16.  
EMINENT DOMAIN.



In the event the Premises, the Building or any part thereof shall be taken or
condemned for public purposes by any competent authority, except as otherwise
provided herein, the entire compensation awarded therefor shall belong to the
Landlord, without any deduction therefrom for any present or future estate of
Tenant; provided; however, that in the event more than twenty (20%) percent of
the Premises shall be so taken or condemned, then either the Landlord or Tenant
shall have the option of terminating the Lease upon giving to the other written
notice of such election within thirty (30) days after possession of the part
condemned has been taken by proper authorities, whereupon the Term of this Lease
shall be terminated as of the date on which possession is so taken. If neither
Landlord nor Tenant so elects to terminate the Lease, then Landlord at its own
expense shall repair and restore the Premises not affected by the taking to its
former condition as the circumstances will permit so that the remaining premises
constitute a complete architectural unit.  If the award is insufficient to pay
for the restoration, Landlord shall be responsible for the remaining cost and
expense of such restoration, provided, however, that Landlord shall in no event
be required to expend any of its own funds for repairs or alterations which
constitute Tenant’s Alterations, Tenant’s Removable Trade Fixtures, and Tenant’s
fixtures.  During any period of time that, by reason of such taking or
condemnation, there is any material interference with access to the Premises,
there shall be a fair and equitable abatement of the rent payable hereunder,
taking into account the extent to which Tenant’s operations may thereby be
interfered with. Tenant shall have the right to make any claims allowed by the
laws of the State of Florida against the condemning authority for the following:
(a) the value or cost of its fixtures, equipment and other personalty; (b) its
relocation expenses; and (c) the cost of any leasehold improvements made by
Tenant in and to the Premises less the amount of the Tenant Improvement
Allowance.  Notwithstanding anything to the contrary set forth in this Section
16, in the event only one award is given, then Tenant shall have the right to
share in such award relative to the aforesaid claims.


 
15

--------------------------------------------------------------------------------

 
17.  
SUBORDINATION & ATTORNMENT.

 
17.1.            Subordination. Subject to the provisions of this Section 17.1,
this Lease, Tenant's interest hereunder and Tenant's leasehold interest in and
to the Premises, are hereby agreed by Tenant to be and are hereby made junior,
inferior, subordinate and subject in right, title, interest, lien, encumbrance,
priority, and all other respects, to any mortgage or mortgages placed on the
property of which the Premises are a part, without the necessity of the
execution of any further instrument or agreement of subordination on the part of
Tenant. On or prior to the Commencement Date of the Lease, Landlord covenants to
use its best efforts to obtain from each lender the security for whose loan
encumbers the Premises or the Building as of the Execution Date, an executed
nondisturbance agreement assuring Tenant that, notwithstanding any default by
Landlord to the lender or any foreclosure or deed in lieu thereof, Tenant’ s
rights under this Lease shall continue in full force and effect and its
possession of the Premises shall remain undisturbed (including, without
limitation, permission for insurance proceeds and eminent domain awards to be
applied as required hereunder), except in accordance with the provisions of this
Lease, so long as Tenant is not in default hereunder so as to permit Lease
termination.  The form and content of such agreement(s) shall be reasonably
acceptable to Tenant.  In no event shall such non-disturbance agreement be a
condition of this Lease.  Additionally, Tenant shall, upon Landlord’s request,
subordinate this Lease in the future to any first lien placed by Landlord upon
the Premises or the Building with an institutional first mortgagee, provided
that such lender executes a nondisturbance agreement substantially similar in
form and content to that which is required in the first sentence of this
paragraph.  Tenant will, upon request of the lienholder, be a party to such an
agreement, and will agree that, if such lienholder succeeds to the interest of
Landlord, Tenant will recognize said lienholder (or successor in interest of the
lienholder) as its landlord under the terms of this Lease.
 
 
17.2.            Attornment.  Tenant shall and hereby agrees to attorn, and be
bound under all of the terms, provisions, covenants and conditions of this
Lease, to any successor of the interest of Landlord under this Lease for the
balance of the Term of this Lease remaining at the time of the succession of
such interest to such successor. In particular, in the event that any
proceedings are brought for the foreclosure of any mortgage encumbering any or
all, or a combination of, the Premises or the Building, Tenant shall attorn to
the purchaser at any such foreclosure sale and recognize such purchaser as
Landlord under this Lease, subject, however, to the provisions of Section 17.1
and all of the other terms and conditions of this Lease.  Tenant agrees that
neither the purchaser at any such foreclosure sale nor the foreclosing mortgagee
shall have any liability for any act or omission of Landlord, be subject to any
offsets or defenses which Tenant may have as claim against Landlord or be bound
by any advance rents which may have been paid by Tenant to Landlord for more
than the current period in which such rents come due.
 


18.  
END OF TERM.

 
18.1.            Surrender of Premises. Tenant shall, on the last day of the
Term of this Lease or upon the sooner termination thereof, peaceably and quietly
surrender and deliver the Premises to Landlord "broom clean" in good order,
condition and repair, reasonable wear and tear and damage by fire or other
casualty excepted, and free and clear of liens and encumbrances.  Tenant shall
remove Tenant’s Removable Trade Fixtures, Tenant's goods, effects, personal
property, business and trade fixtures, machinery and equipment, and those of any
persons claiming under Tenant (collectively, "Tenant's Property").  Landlord may
remove any of Tenant's Property not removed at the expiration or other
termination of this Lease without any liability whatsoever to Tenant. Tenant
shall promptly reimburse Landlord upon demand for any expense incurred by
Landlord in connection with such removal.
 
 
18.2.            Title to Leasehold Improvements. Upon surrender, or upon the
expiration of the Term or sooner termination of this Lease, whichever shall
first occur, all improvements, installations, fixtures (except Removable Trade
Fixtures and Tenant’s Property), alterations and additions, whether originally
constructed installed, delivered or placed in the Premises by Landlord or
Tenant, shall remain in the Premises as part thereof and as the property of
Landlord, and title thereto shall thereupon, and without further act of either
party, vest in Landlord.  However, if requested by Landlord, Tenant shall
promptly thereafter execute and deliver to Landlord such deed or bill of sale as
Landlord may reasonably require, provided that no covenant, warranty or
representation of Tenant shall be contained therein.
 
 
18.3.            Holding Over.  If Tenant or any other person or party shall
remain in possession of the Premises or any part thereof following the
expiration of the Term or earlier termination of this Lease without an agreement
in writing between Landlord and Tenant with respect thereto, at the option of
Landlord, in addition to any and all other rights and remedies of Landlord, the
person or party remaining in possession shall be deemed to be a tenant at
sufferance, and during any such holdover, the rents payable under this Lease by
such tenant at sufferance shall be one hundred and fifty percent (150%) of the
rate or rates in effect immediately prior to the expiration of the Term or
earlier termination of this Lease. In addition, Tenant agrees to pay monthly all
sales taxes assessed against such increased rent. In no event, however, shall
such holding over be deemed or construed to be or constitute a renewal or
extension of this Lease.
 


 
16

--------------------------------------------------------------------------------

 
19.  
ENVIRONMENTAL COMPLIANCE.

 
19.1.            No Storage or Disposal. Tenant shall not handle, install,
store, use, treat, transport or dispose of, spill or discharge (or knowingly
permit or acquiesce in the handling, installation, storage, use, treatment,
transportation, spilling, discharge or disposal by Tenant, its agents,
employees, independent contractors, or subtenants) on the Premises, the
Building, the Weston Town Center Common Property or any other portions of Weston
Town Center any: (a) asbestos in any form; (b) urea formaldehyde foam
insulation; (c) transformers or other equipment which contain dielectric fluid
containing levels of polychlorinated biphenyls in excess of 50 parts per
million; or (d) any other chemical, material, air pollutant, toxic pollutant,
waste, or substance which is regulated as toxic or hazardous or exposure to
which is prohibited, limited or regulated by the Resource Conservation Recovery
Act, the Comprehensive and Environmental Response Compensation and Liability
Act, the Hazardous Materials Transportation Act, the Toxic Substances Control
Act, the Clean Air Act, the Clean Water Act or any other federal, state, county,
regional, local or other governmental authority or which, even if not so
regulated, may or could pose a hazard to the health and safety of the occupants
of the Premises, the premises adjacent to the Premises or any other portions of
Weston Town Center; and which is either: (i) present in amounts in excess of
that permitted or deemed safe under applicable law; or (ii) handled, installed,
stored, used, treated, transported, spilled, discharged or disposed of in any
manner which is prohibited or deemed unsafe under applicable law. (The
substances referred to in (a), (b), (c) or (d) are collectively referred to
hereinafter as "Hazardous Materials"). The foregoing is not intended to prevent
the use of customary office products customarily used by Tenant, provided that
the use, storage and disposal thereof is in strict compliance with all
applicable Cleanup Laws.
 
 
19.2.            Cleanup Laws. Tenant shall, at Tenant's own expense, comply
with any presently existing or hereafter enacted laws relating to Hazardous
Materials ("Cleanup Laws"). Tenant shall, at Tenant's own expense, make all
submissions to, provide all information to, and comply with all requirements of
the appropriate governmental authority (the "Authority") under the Cleanup Laws.
Should any Authority require that a cleanup plan be prepared and that a cleanup
be undertaken because of the existence of Hazardous Materials which were
handled, installed, stored, used, treated, transported, disposed of, spilled or
discharged in the Building or on the Premises, or on any portion of the Weston
Town Center Common Property or any other portion of Weston Town Center by
Tenant, its agents, employees, independent contractors or subtenants during the
Term of this Lease, Tenant shall, at Tenant's own expense, prepare and submit
the required plans and financial assurances and carry out the approved plans in
accordance with such Cleanup Laws and to Landlord's satisfaction. At no expense
to Landlord, Tenant shall promptly provide all information requested by Landlord
for preparation of affidavits or other documents required by Landlord to
determine the applicability of the Cleanup Laws to the Building, the Premises,
or any such portion of the Weston Town Center Common Property or any other
portion of Weston Town Center, as the case may be, and shall sign the affidavits
promptly when requested to do so by Landlord. Tenant shall indemnify, defend,
save and hold Landlord harmless from and against, and reimburse Landlord for,
any and all obligations, damages, injunctions, suits, fines, penalties, demands,
claims, costs, expenses, actions, liabilities, suits, proceedings and losses of
whatever nature (including, without limitation, attorneys' fees and court
costs), and all cleanup or removal costs and all actions of any kind arising out
of or in any way connected with the handling, installation, storage, use,
treatment, transporting, disposal, spillage or discharge of Hazardous Materials
in the Building or on the Premises, or on any portion of the Weston Town Center
Common Property or any other portion of Weston Town Center by Tenant, its
agents, employees, independent contractors or subtenants during the Lease Term;
and from all fines, suits, procedures, claims and actions of any kind arising
out of Tenant's failure to provide all information, make all submissions and
take all steps required by the Authority under the Cleanup Laws or any other
environmental law. Tenant's obligations and liabilities under this Section 19.2
shall continue so long as Landlord, any of Landlord's Affiliates and/or the
Association remain responsible for Hazardous Materials at the Building, the
Premises, or any portion of the Weston Town Center Common Property or any other
portion of Weston Town Center, that were handled, installed, stored, used,
treated, transported, disposed of, spilled or discharged during the Lease Term
by Tenant, its agents, employees, independent contractors or subtenants. In
addition to and not in limitation of Landlord's other rights and remedies,
Tenant's failure to abide by the terms of this Section 19.2 shall be
restrainable by injunction.
 
 
19.3.            Environmental Notices. Each party shall promptly supply the
other party with copies of any notices, correspondence and submissions made by
such party to or received by such party from any governmental authorities of the
United States Environmental Protection Agency, the United States Occupational
Safety and Health Administration, or any other local, state or federal authority
that relates to environmental matters or hazardous waste or substances.
 
 
 
 
17

--------------------------------------------------------------------------------

 
20.  
DEFAULT.

 
20.1.            Events of Default.  Each of the following events shall be an
"Event of Default" hereunder by Tenant and shall constitute a breach of this
Lease:
 
 
 
20.1.1. If, at anytime during the Term of this Lease, Tenant shall file in any
court, pursuant to any statute of either the United States or of any State, a
petition in bankruptcy or insolvency, or for reorganization or arrangement, or
for the appointment of a receiver or trustee of all or any portion of Tenant's
property, including, without limitation, its leasehold interest in the Premises,
and such petition is not dismissed within one hundred twenty (120) days of
filing or the Lease is rejected within a earlier period of time, or if Tenant
shall make an assignment for the benefit of its creditors or petitions for or
enters into an arrangement with its creditors.
 
 
20.1.2. If, at any time during the Term of this Lease, there shall be filed
against Tenant, in any courts pursuant to any statute of the United States or of
any State, a petition in bankruptcy or insolvency, or for reorganization, or for
the appointment of a receiver or trustee of all or a portion of Tenant's
property, including, without limitation, its leasehold interest in the Premises,
and any such proceeding against Tenant shall not be dismissed within one hundred
twenty days (120) days following the commencement thereof or the Lease is
rejected within a earlier period of time.
 
 
20.1.3. If Tenant's leasehold interest in the Premises or property therein shall
be seized under any levy, execution, attachment or other process of court where
the same shall not be vacated or stayed on appeal or otherwise within ninety
(90) days thereafter, or if Tenant's leasehold interest in the Premises is sold
by judicial sale and such sale is not vacated, set aside or stayed on appeal or
otherwise within ninety (90) days thereafter.
 
 
20.1.4. If Tenant shall fail to pay, when due, any rents payable hereunder or
portion thereof, or any other sum due to Landlord from Tenant hereunder, and
such failure continues for ten (10) days after Tenant’s receipt of written
notice from Landlord.
 
 
20.1.5. If the Premises or any portion thereof are used or permitted to be used
for any Restricted Uses, or for the conduct of any business or activity not
permitted by this Lease.
 
 
20.1.6. If Tenant removes or attempts to remove Tenant's goods, merchandise or
property from or out of the Premises, other than in the usual and ordinary
course of Tenant's business, without the prior written consent and approval of
Landlord and without having first paid to Landlord all rents which may become
due during the entire Term of this Lease.
 
 
20.1.7. If any assignment or transfer shall be made, attempted to be made or
deemed to be made that is in violation of any of the provisions of this Lease.
 
 
20.1.8. If Tenant shall be in default of any other term or provision of this
Lease, and Tenant, with respect to a non-monetary default, shall have failed
within thirty (30) days of receipt of Landlord's written notice (or such shorter
time as is expressly provided in this Lease) to correct such default; provided
that if such default is not curable within such thirty (30) day period, Tenant
shall have failed within such thirty (30) day period to begin the correction of
the default or thereafter fails actively and diligently and in good faith to
proceed with and continue the correction of the default until it shall be fully
corrected, but in no event shall such cure period exceed ninety (90) days in the
aggregate.
 
 
 
18

--------------------------------------------------------------------------------

 
20.2.            Remedies. If an Event of Default shall occur, then and in
addition to any other rights or remedies Landlord may have under this Lease and
at law or in equity, Landlord shall have the following rights upon no less than
three (3) days written notice to Tenant:
 
 
20.2.1. Without terminating this Lease, to accelerate the whole or any part of
the Base Rent for the entire unexpired balance of the Term of this Lease, and
any rent so accelerated shall, in addition to any and all installments of rent
already due and payable and in arrears, and/or any other charge, expense or cost
herein agreed to be paid by Tenant which may be due and payable and in arrears,
be deemed due and payable as if, by the terms and provisions of this Lease, such
accelerated rent were on that date payable in advance.  The accelerated rent
shall be discounted to its present value
 
at the annual interest rate established by the Chief Financial Office of the
Florida Department of Financial Services pursuant to Florida Statute, Section
55.03, for the year in which Landlord elects to accelerate the Base Rent.
 
 
20.2.2. After use of appropriate summary process, to enter the Premises, and
without further demand or notice, proceed to distress and have sold the goods,
chattels and personal property there found, to levy the rent, Tenant shall pay
all costs and officer's commissions, including, without limitation, watchmen's
wages and sums chargeable to Landlord, and further including, without
limitation, any sums chargeable according to state law, as commissions to the
constable or other person making the levy, and in such case all costs, officer's
commissions and other charges shall immediately attach and become part of the
claim of Landlord for rent, and any tender of rent without said costs,
commissions and charges made, shall not be sufficient to satisfy the claim of
Landlord.
 
 
20.2.3. After use of appropriate summary process, to re-enter the Premises and
without further demand or notice, remove all persons and all or any property
therefrom, by summary eviction proceedings or by any suitable action or
proceeding at law, without being liable to indictment, prosecution or damages
therefor, and repossess and enjoy the Premises, together with all alterations,
fixtures, signs and other installations and improvements of Tenant. Upon
recovering possession of the Premises by reason of or based upon or arising out
of a default on the part of Tenant, Landlord may, at Landlord's option, either
terminate this Lease or make such alterations and repairs as may be necessary in
order to relet the Premises and relet the Premises or any part or parts thereof
for the account of Tenant, either in Landlord's name or otherwise, for a term or
terms which may at Landlord's option be less than or exceed the period which
would otherwise have constituted the balance of the Term of this Lease and at
such rents and upon such other terms and conditions as in Landlord's reasonable
discretion may seem advisable and to such person or persons as may in Landlord's
discretion seem best; upon each such reletting all rents received by Landlord
from such reletting shall be applied: first, to the payment of any costs and
expenses of such reletting, including, without limitation, brokerage fees and
attorney fees and all costs of such alterations and repairs; second, to the
payment of any indebtedness other than rent due hereunder from Tenant to
Landlord; third, to the payment of rent due and unpaid hereunder, and the
residue, if any, shall be held by Landlord and applied in payment of future rent
as it may become due and payable hereunder. If such rentals received from such
reletting during any month shall be less than that to be paid during that month
by Tenant hereunder, Tenant shall pay any such deficiency to Landlord. Such
deficiency shall be calculated and paid monthly. No such re-entry or taking
possession of the Premises or the making of alterations and/or improvements
thereto or the reletting thereof shall be construed as an election on the part
of Landlord to terminate this Lease unless written notice of such intention be
given to Tenant.  Landlord shall in no event be liable in any way whatsoever for
failure to relet the Premises or, in the event that the Premises or any part or
parts thereof are relet, for failure to collect the rent thereof under such
reletting. Tenant, for Tenant and Tenant's successors and assigns, hereby
irrevocably constitutes and appoints Landlord as Tenant's and their agent to
collect the rents due and to become due under all subleases of the Premises or
any parts thereof without in any way affecting Tenant's obligation to pay any
unpaid balance of rent due or to become due hereunder. Notwithstanding any such
reletting without termination, Landlord may at any time thereafter elect to
terminate this Lease for such previous breach.
 
 
20.2.4. To declare a default hereunder and take possession of the Premises
without any right on the part of Tenant to waive the forfeiture by payment of
any sum due or by other performance of any condition, term or covenant broken.
Whereupon Landlord shall be entitled to recover, in addition to any and all sums
and damages for violation of Tenant's obligations hereunder in existence at such
time, damages for Tenant's default in an amount equal to the amount of the rent
reserved for the balance of the Term of this Lease, as well as all other
charges, payments, costs and expenses herein agreed to be paid by Tenant.
 
 
20.2.5. To terminate this Lease and the term hereby created without any right on
the part of Tenant to waive the forfeiture by payment of any sum due or by other
performance of any condition, term or covenant broken. Whereupon Landlord shall
be entitled to recover, in addition to any and all sums and damages for
violation of Tenant's obligations hereunder in existence at the time of such
termination, damages for Tenant's default in an amount equal to the amount of
the rent reserved for the balance of the Term of this Lease, as well as all
other charges, payments, costs and the expenses herein agreed to be paid by
Tenant.
 
 
20.2.6. In the event the Premises are relet by Landlord, Tenant shall be
entitled to a credit against its rental obligations hereunder in the amount of
rents received by Landlord from any such reletting of the Premises less any
reasonable costs incurred by Landlord (not previously reimbursed by Tenant) in
connection with the repossession and reletting of the Premises (including,
without limitation, reasonable attorneys’ fees, brokerage commissions, and any
cost of repairs, alterations and improvements to the Premises).  In the event of
any termination of this Lease or repossession of the Premises by Landlord as
aforesaid, Landlord shall use reasonable efforts to relet the Premises at a fair
market rental or as near thereto as is possible under the circumstances then
existing so as to minimize the damages suffered by Landlord and payable by
Tenant hereunder.
 
 
19

--------------------------------------------------------------------------------

 
 
20.3.            Right of Injunctive Relief.  In the event of a breach or
threatened breach by Tenant of any of the terms, covenants, conditions or
provisions thereof, Landlord shall have the right of injunction and the right to
invoke any remedy allowed at law or in equity as if re-entry, summary
proceedings and other remedies were not herein provided for.
 
 
20.4.            Rights Not Exclusive, Additional Remedies. No right or remedy
herein conferred upon or reserved to Landlord is intended to be exclusive of any
other right or remedy herein or by law provided that each shall be cumulative
and in addition to every other right or remedy given herein or now or hereafter
existing at law or in equity or by statute. Nothing herein contained shall be
construed as precluding the Landlord from having or exercising such lawful
remedies as may be and become necessary in order to preserve the Landlord's
right or the interest of the Landlord in the Premises and in this Lease, even
before the expiration of any notice periods provided for in this Lease, if under
the particular circumstances then existing the allowance of such notice periods
will prejudice or will endanger the rights and estate of the Landlord in this
Lease and in the Premises. Landlord may assign any or all of its enforcement
rights hereunder or in connection herewith to the Association, on an exclusive
or nonexclusive basis, in Landlord’s sole discretion.
 
 
20.5.            Intentionally Deleted.
 
 
20.6.            Notice to Landlord.  Landlord shall in no event be in default
in the performance of any of its obligations contained in this Lease unless and
until Landlord shall have failed to commence to perform such obligation within a
reasonable period of time after receipt of written notice from Tenant by
Landlord properly specifying wherein Landlord has failed to perform any such
obligation or shall have failed to proceed thereafter with reasonable diligence
to complete such performance. Notwithstanding the foregoing, if in Tenant’s
reasonable judgment, an emergency (as defined in Section 10.1.2. hereof) shall
exist, Tenant may cure such default without any prior notice to Landlord.  If
Landlord has not reimbursed Tenant within thirty (30) days after receipt of
Tenant’s bill, Tenant may deduct the reasonable cost of such expense from the
Base Rent next becoming due after the expiration of said thirty (30) day period.
The self-help option given in this Section is for the sole protection of Tenant,
and its existence shall not release Landlord from its obligation to perform the
terms, provisions, covenants and conditions herein provided to be performed by
Landlord or deprive Tenant of any legal rights which it may have by reason of
any such default by Landlord.
 
 
20.7.            Landlord’s Lien.  Landlord shall have at all times during the
Term of this Lease, a valid lien for all rents and other sums of money becoming
due hereunder from Tenant, upon all goods, wares, merchandise, inventory,
furniture, fixtures, equipment and other personal property and effects of Tenant
situated in or upon the Premises, and such property shall not be removed
therefrom without the approval and consent of Landlord (which shall not be
unreasonably withheld, delayed or conditioned) until all arrearage in rent as
well as any and all other sums of money then due to Landlord hereunder shall
first have been paid and discharged in full.  Upon the occurrence of any Event
of Default by Tenant, Landlord may, in addition to any other remedies provided
herein or by law, enter upon the Premises and take possession of any and all
goods, wares, merchandise, inventory, furniture, fixtures, equipment and other
personal property and effects of Tenant situated in or upon the Premises without
liability for trespass or conversion, and sell the same at public or private
sale, with or without having such property at the sale, at which Landlord or its
assigns may purchase, and apply the proceeds thereof, less any and all expenses
connected with the taking of possession and sale of the property, as a credit
against any sums due by Tenant and Tenant agrees to pay any deficiency
forthwith.  Alternatively, the lien hereby granted may be foreclosed in the
manner and form provided by law for foreclosure of security interests or in any
other manner and form provided by law.  The statutory lien for rent, if any, is
not hereby waived and the express contractual lien herein granted is in addition
thereto and supplementary thereto.
 
 
20

--------------------------------------------------------------------------------

 
21.  
MISCELLANEOUS.

 
21.1.            Waiver.  One or more waivers of any covenant, term or condition
of this Lease by either party shall not be construed by the other party as a
waiver of a subsequent breach of the same term, covenant or condition. The
consent or approval of either party to or of any act by the other party of a
nature requiring consent or approval shall not be deemed to waive or render
unnecessary consent to or approval of any subsequent similar act.
 
 
21.2.            Notices.  Any notice required or permitted to be given under
this Lease shall be deemed given if delivered personally to an officer or
general partner of the party to be notified or sent by United States registered
or certified mail, or by national overnight receipted delivery service (e.g.
Federal Express), postage prepaid, return receipt requested, and if to Tenant
addressed to Tenant at 2000 Ultimate Way, Weston, FL 33326, Attn:  General
Counsel, and if to Landlord addressed to Landlord at c/o Belmont Investment
Corp., 1400 N. Providence Road, Suite 415, Media, PA 19063, or such other
addresses as may be designated by either party by ten (10) days’ written notice
to the other. Except as otherwise provided in this Lease, every notice, demand,
request or other communication hereunder shall be deemed to have been given, or
served and received upon the earlier to occur of: (i) the date of actual
delivery thereof; or (ii) the first date on which the United States mail or
receipted overnight carrier first attempted to deliver such notice (in the event
said carrier is unable to deliver such notice, or delivery of such notice is
refused).  Notices sent via facsimile prior to 5:00 pm (Eastern Time) on any
business day are permitted so long as same day written confirmation of such
transmission is obtained by the sending party and shall be deemed to be received
on the date of transmission, provided that a duplicate notice is sent
simultaneously by one of the other delivery methods permitted herein.
 
 
21.3.            Relationship of Parties.  Nothing contained in this Lease nor
any act or acts of the parties shall be deemed or construed by the parties
hereto or by any third party to create the relationship of principal and agent
or of partnership or of joint venture or of any association whatsoever between
Landlord and Tenant, other than the relationship of landlord and tenant.
 
 
21.4.            Governing Law.  The laws of the State of Florida shall govern
the validity, performance and enforcement of this Lease.
 
 
21.5.            Savings Clause.  The invalidity or unenforceability of any
provision of this Lease shall not affect or impair the validity of any other
provision.
 
 
21.6.            Headings.  The paragraph titles herein are for convenience only
and do not define, limit or construe the contents of such paragraph.
 
 
21.7.            Covenant to Bind Successors.  It is agreed that the provisions,
covenants and conditions of this Lease shall be binding on the legal
representatives, heirs, successors and assigns of the respective parties hereto.
 


 
21

--------------------------------------------------------------------------------

 
 
21.8.            Estoppel Certificate.  Each of Landlord and Tenant shall,
within ten (10) days after a request from time to time made by the other party,
give a certification in writing to any person, firm or corporation reasonably
specified by the requesting party stating: (a) that this Lease is then in full
force and effect and unmodified or, if modified, stating the modifications; (b)
that, in the case of Tenant, Tenant is not in default in the payment of rent or
any additional amounts to Landlord or, if in default, stating such default; (c)
that so far as the maker of the certificate knows, the other party is not in
default in the performance or observance of any other covenant or condition to
be performed or observed under this Lease or, if the other party is in default,
stating such default; (d) that so far as the maker of the certificate knows, no
event has occurred which authorizes, or with the lapse of time will authorize,
the other party to terminate this Lease or, if such event has occurred, stating
such event; (e) that so far as the maker of the certificate knows, the other
party does not have any offsets, counterclaims or defenses or, if either party
has any such offsets, counterclaims or defenses, stating them; (f) in the case
of Tenant, the date to which rent and other amounts payable hereunder by Tenant
have been paid; and (g) any other matters which may be reasonably requested by
the requesting party.
 
 
21.9.            Force Majeure.  If the performance by either of the parties of
its obligations under this Lease (excluding monetary obligations) is delayed or
prevented in whole or in part by any law, rule, regulation, order or other
action adopted or taken by any federal, state or local governmental authority
(and not attributable to an act or omission of said party), or by any acts of
God, fire or other casualty, floods, storms, explosions, accidents, epidemics,
war, civil disorders, strikes or other labor difficulties, shortages or failure
of supply of materials, labor, fuel, power, equipment, supplies or
transportation, or by any other cause not reasonably within said party's
control, whether or not specifically mentioned herein, said party shall not be
deemed to be in default hereunder with respect thereto unless such party fails
to promptly remedy such lack of performance immediately following the end of
such event of force majeure.
 
 
21.10.                       Brokerage.  Landlord and Tenant hereby represent
and warrant to each other that there is no real estate broker or salesperson
involved in this Lease other than: NONE.  If a claim for brokerage or similar
fees in connection with this Lease is made by any broker, salesperson or finder
claiming to have dealt through or on behalf of one of the parties to this Lease,
then that party shall indemnify, defend and hold the other party under this
Lease harmless from all liabilities, damages, claims, costs, fees and expenses
whatsoever (including, without limitation, attorneys' fees and court costs,
including those for appellate matters) with respect to said claim for brokerage
or similar fees.
 
 
21.11.                       Entire Agreement; Amendment.  This Lease contains
the entire agreement between the parties and, except as otherwise provided
herein, can only be changed, modified, amended or terminated by an instrument in
writing executed by the parties. It is mutually acknowledged and agreed by
Landlord and Tenant that there are no verbal agreements, representations,
warranties or other understandings affecting the same; and that Tenant hereby
waives, as a material part of the consideration hereof, all claims against
Landlord for rescission, damages or any other form of relief by reason of any
alleged covenant, warranty, representation, agreement or understanding not
contained in this Lease.
 
 
21.12.                       Attorney’s Fees and Costs.  In the event it shall
become necessary for either party to employ the services of an attorney to
enforce any of its rights under this Lease, regardless of whether a suit be
brought, the non-prevailing party shall pay to the prevailing party the
prevailing party's attorneys' fees. Should suit be brought for the recovery of
possession of the Premises, or for rent or any other sums due Landlord under
this Lease, or because of the default of any of Tenant's covenants under this
Lease, Tenant shall pay to Landlord all expenses of such suit and any appeal
thereof, including, without limitation, attorneys' fees.
 
 
21.13.                       Radon Gas. In accordance with the provisions of
Florida Statutes Chapter 404.29(8), notification is hereby tendered concerning
the possible existence of Radon Gas in or about the Premises. Please be advised
that: “Radon is a naturally occurring radioactive gas that, when it has
accumulated in a building in sufficient quantities, may present health risks to
persons who are exposed to it overtime. Levels of radon that exceed Federal and
State guidelines have been found in buildings in Florida.
 
 
Additional information regarding radon and radon testing may be obtained from
your County Public Health Unit.”
 
 
22

--------------------------------------------------------------------------------

 
 
21.14.                       Negotiation and Execution.  The furnishing of this
Lease by the Landlord to Tenant shall not be considered an offer to lease, even
though completed in every respect, until and unless the appropriate officers of
Landlord have executed the document. No correspondence or other communication
respecting this Lease shall create any obligation to go forward with this Lease
until the Lease document is fully completed and executed by both the Landlord
and Tenant.
 
 
21.15.                       Limitation of Liability.  NOTWITHSTANDING ANYTHING
TO THE CONTRARY IN THIS LEASE, NEITHER LANDLORD NOR ANY PRESENT OR FUTURE
PARTNER IN OR AFFILIATE OF LANDLORD, NOR ANY SHAREHOLDER, OFFICER, DIRECTOR,
MEMBER, EMPLOYEE OR AGENT OF ANY CORPORATION THAT IS OR BECOMES A PARTNER IN
LANDLORD, SHALL BE PERSONALLY LIABLE, DIRECTLY OR INDIRECTLY, UNDER OR IN
CONNECTION WITH THIS LEASE, OR ANY DOCUMENT, INSTRUMENT OR CERTIFICATE SECURING
OR OTHERWISE EXECUTED IN CONNECTION WITH THIS LEASE, OR ANY AMENDMENTS OR
MODIFICATIONS TO ANY OF THE FOREGOING MADE AT ANY TIME OR TIMES, HERETOFORE OR
HEREAFTER, OR IN RESPECT OF ANY MATTER, CONDITION, INJURY OR LOSS RELATED TO
THIS LEASE OR THE BUILDING, AND ONLY LANDLORD'S INTEREST IN THE BUILDING (OR
PROCEEDS THEREOF) SHALL BE AVAILABLE TO SATISFY ANY CLAIMS AGAINST LANDLORD; AND
THE TENANT AND EACH OF ITS SUCCESSORS AND ASSIGNEES WAIVES AND DOES HEREBY WAIVE
ANY SUCH PERSONAL LIABILITY.  For purposes of this Lease, and any such
instruments and certificates, and any such amendments or modifications, neither
the negative capital account of any partner in Landlord, nor any obligation of
any partner in Landlord to restore a negative capital account or to contribute
capital to Landlord or to any other partner in Landlord, shall at any time be
deemed to be the property or an asset of Landlord or any such other partner (and
neither Tenant nor any of its successors or assignees shall have any right to
collect, enforce or proceed against or with respect to any such negative capital
account or a partner's obligation to restore or contribute).
 
 
21.16.                       Waiver of Jury Trial. LANDLORD AND TENANT HEREBY
WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER
OF THE PARTIES HERETO AGAINST THE OTHER ON ANY MATTERS WHATSOEVER ARISING OUT OF
OR IN ANY WAY CONNECTED WITH THIS LEASE, TENANT'S USE OR OCCUPANCY OF THE
PREMISES OR ANY CLAIM OF INJURY OR DAMAGE.
 
 
21.17.                       Counterparts.  This Lease may be executed in one or
more counterparts, which shall be construed together as one document.
 
 
21.18.                       Right of First Offer.  Upon condition that Tenant
is not in default in the performance of any covenant or obligation to be
performed by Tenant under this Lease beyond any applicable notice or cure
periods, Landlord agrees that Landlord will not enter into any new lease of any
space on the first floor of the Building which may become vacant during the Term
of this Lease (the “First Offer Space”) with any tenant unless Landlord shall
first offer in writing said space to Tenant.  Prior to entering into
negotiations with any other party to lease the First Offer Space, Landlord shall
give Tenant notice (“Landlord’s First Offer Notice”) that such space is
available for leasing.  If Tenant fails to notify Landlord within ten (10) days
of Tenant’s receipt of Landlord’s First Offer Notice that Tenant wishes to lease
the First Offer Space, Tenant shall have waived any and all rights it may have
under this Section 21.18 with respect to the First Offer Space.  If Tenant
notifies Landlord within ten (10) days of Tenant’s receipt of Landlord’s First
Offer Notice that Tenant wishes to lease the First Offer Space, the First Offer
Space shall automatically be leased to Tenant on the same terms and conditions
as set forth in this Lease with respect to the Premises, with coexisting dates
of expiration and options to renew, except that the Base Rent shall be at the
then current, “Fair Market Rental Rate” for the First Offer Space.  If Tenant
shall fail to exercise its right of first offer, then at Landlord’s request,
Tenant shall execute a release of its right of first offer herein granted as
applicable to the space so offered to Tenant.  For purposes of this Lease, the
term “Fair Market Rental Rate” shall mean the annual rent for similar commercial
type property in Weston, Florida (taking into account: size, location, condition
and other relevant factors, and the term of the extension period, permitted use
and other business provisions provided for in this Lease) at the time in which
Tenant exercises its option.
 
 
21.19.                       Future Development on Weston Town Center Common
Property.  The parties acknowledge that the Common Area Owner is currently
contemplating the development and construction of multilevel retail and
residential use buildings, together with parking garages and certain other
common facilities and improvements, on the Weston Town Center Common Property of
Weston Town Center (“Future Development”).   The parties agree that nothing
contained in this Lease shall prohibit nor prevent the Common Area Owner from
pursuing and constructing the Future Development and that any construction of
the Future Development shall not unreasonably interfere with Tenant’s business
operation, nor with the Premises, nor interfere with parking on the Weston Town
Center Common Property by Tenant, its employees, guests, invitees and/or
licensees. The parties further agree that the Future Development shall not
constitute or be considered as an eviction or disturbance of Tenant's quiet
enjoyment or possession of the Premises so long as such steps are accomplished
without unreasonable disruption of (i) access to the Premises, (ii) Tenant's
business or (ii) the Permitted Use.
 
 
 
23

--------------------------------------------------------------------------------

 
21.20.                       Easement and Leasehold Appurtenance.  The Common
Area Owner hereby agree to grant to Tenant an easement on, over, across, through
and below  that certain property, owned by  Common Area Owner, as same may be
necessary, for the installation, operation, repair and replacement of private
cables, optics, wires, raceways, relays, and all necessary appurtenances for the
furnishing of information and internet communication connections, and networking
(“Information Technology Facilities”) to run from, and facilitate hookup and
connection between, the Premises and that certain property located at 1830 Main
Street, Weston, Florida, and 2000 Ultimate Way, Weston, Florida (“Easement”).
Landlord hereby grants to Tenant the right to connect The Information Technology
Facilities from the Easement area to the Building, which right shall be a
leasehold appurtenance, and which right shall continue in full force and effect
for so long as this Lease, together with any exercised Option Term, is in
effect.  The Easement shall be in recordable form and shall be in substantially
the form and substance as attached hereto as Exhibit E (“Easement
Agreement”).  All trenching work will be outside the footprint of the Building,
and fiber cable(s) will enter the Building through the wall on the second floor
of the Building which will require a bore hole, which bore hole will be no
greater than 2 inches in diameter. The Easement Agreement shall be executed
by  Common Area Owner, and joined by Landlord,  and thereafter recorded in the
Public Records of Broward County, Florida at the time Information Technology
Facilities are ready to be installed.  The Easement Agreement shall be for a
term to be commensurate with the Term of this Lease, together with any exercised
Option Term and/or the term of Tenant’s lease of premised located at 1830 Main
Street, Weston, Florida, together with any exercised option term, all as more
particularly set forth in the Easement Agreement.  Failure of Landlord to
execute the Easement Agreement and cooperate with Tenant in good faith shall
constitute a default in this Lease by Landlord .  In addition to the execution
and joinder of the Easement Agreement, Landlord and Common Area Owner hereby
agree to reasonably cooperate with Tenant and its contractor(s) in their
construction and installation of the Information Technology Facilities within
the Easement so as to not cause harm to, or delay of, the installation of same;
and further to take all actions reasonably requested by Tenant in connection
with the Easement and Tenant’s installation of the Information Technology
Facilities, including but not limited to the granting of additional easements,
execution of any permits, or other documentation which may be reasonably
requested or required of them in order to accomplish the installation of
same.  Tenant shall pay all costs associated with the Easement including,
without limitation, survey costs, engineering fees, legal fees, and any costs
incurred in running the Information Technology Facilities, to the Building, 1830
Main Street, Weston, Florida, and 2000 Ultimate Way, Weston Florida, including,
without limitation, construction costs, construction plans, engineering fees,
and permit fees.
 


IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be duly
executed as of the Execution Date.
 
 
Signed, sealed and delivered                        "LANDLORD"
in the presence of:                       2000 Main Street Associates, LLC,
 
 
 
 
/s/ Peter  Mardinly                                                                                                  
Print Name:Peter Mardinly                    A Delaware limited liability
company
                                                             
 
 
/s/ Maria Costigan                         By: /s/ Barry J. Belmont
Print Name:Maria J. Costigan                     Barry J. Belmont, President 
     

                        ACKNOWLEDGMENT

 
 
COMMONWEALTH OF PENNSYLVANIA                       )
                    ) SS:
COUNTY OF DELAWARE                                                    )
 
 
       The foregoing instrument was acknowledged before me this 4  day
of _November  , 2010, by Barry J. Belmont, President of 2000 Main Street
Associates, LLC, a Delaware Limited Liability company, who is personally known
to me or has produced  __ as identification.
 
 
                                 NOTARY PUBLIC  /s/ Steven Harner
                                 Print Name: Steven J. Harner
                                 Commission Exp:11/18/2010
                                 Commission No:_________
 
 
 
 
 
 
24

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 
Signed, sealed and delivered                  "TENANT"
in the presence of: 
 
/s/ Evelyn Koganti
Print Name: Evelyn Koganti
 
                         The Ultimate Software Group, Inc.,
 
/s/ Crystal Schaffer
                                                                                                                      
Print Name:_Crystal Schaffer               a Delaware corporation
                         doing business in Florida as
                         US Group (DE), Inc.
 
                         By: /s/ Robert Manne
                         Name:_Robert Manne
                         Title:_Senior VP
                                        
                                                                                                     
 

 

                            ACKNOWLEDGMENT

                              Individual
 
STATE
OF   Florida                                                                           
)
                      ) SS:
COUNTY
OF  Broward                                                                  )
 
 
       The foregoing instrument was acknowledged before me this_3 day
of November, 2010, by  Robert Manne  as Sr. VP  of  Ultimate Software Group,
Inc. a Delaware corporation, who is personally known to me or has produced  __
as identification.
 
 
 
 
                           NOTARY PUBLIC: /s/ Darlene J. Smith
                          Print Name:___Darlene Smith
                          Commission Exp:________
                          Commission No:_________
 
 
 
 
 
25

--------------------------------------------------------------------------------

 
 
 
 
 
Signed, sealed and delivered                "COMMON AREA OWNER"
in the presence of:                  WESTON COMMON AREA, LLC,
  
 
/s/Peter  Mardinly                                                                                                                             
Print Name:_Peter A. Mardinly               A Florida limited liability company
                                                                 
 
 
 
 /s/ Maria J. Costigan                   By: /s/ Barry J. Belmont
Print Name:Maria J. Costigan                Barry J. Belmont, Managing Member

                                                 
                                      ACKNOWLEDGMENT

 
 
COMMONWEALTH OF PENNSYLVANIA                       )
                    ) SS:
COUNTY OF DELAWARE                                                    )
 
 
       The foregoing instrument was acknowledged before me this __4th  day
of November , 2010, by Barry J. Belmont, the managing member of Weston Common
Area, LLC, a Florida limited liability company, who is personally known to me or
has produced as identification.
 
 
 
 
                            NOTARY PUBLIC: /s/ Steven J. Harner
                            Print Name: Steven J. Harner
                            Commission Exp:_________
                            Commission No:__________
 
 
 
 
 
 
26

--------------------------------------------------------------------------------

 
 
 
 
Exhibit A
Weston Town Center Site Plan

[                                                                                                                                                             
Weston Town Center Site Plan [graphic_1.gif]]

 
27

--------------------------------------------------------------------------------

 
 
 
Exhibit B
Second Floor Plan of Building

[]                                                                                                                                                        
Second Floor Plan of Building [graphic_2.gif]

 
28

--------------------------------------------------------------------------------

 



 
Exhibit C
Tenat's Work

[                                                                                                                                                                          
Tenant's Work [graphic_3.gif]]

 
29

--------------------------------------------------------------------------------

 



EXHIBIT D
WESTON TOWN CENTER RULES AND REGULATIONS


 
The following are the Rules and Regulations of Weston Town Center and, as
indicated, shall be applicable to the use and operation of the Weston Town
Center Common Property and to the use, occupancy and operation of all Buildings
within Weston Town Center:


 
1. Access. Tenant shall not obstruct any elevators, vestibules, stairways,
corridors, halls, sidewalks, passages, exits, entrances, roadways, truck ways,
loading docks, package pick-up stations, or pedestrian sidewalks or ramps within
any Building or any other portion of Weston Town Center. No sidewalk or walkway
shall be used for other than pedestrian travel. No person shall use any roadway,
sidewalk, or walkway, except as a means of egress or ingress to retail or
commercial establishments or residential areas or automobile parking areas
within Weston Town Center, or adjacent public streets. Such use shall be in an
orderly manner, and in accordance with the directional and other signs or
guides. Roadways shall not be used for parking or stopping, except for the
immediate loading or unloading of passengers.


 
2. Advertising. Tenant shall not: (i) conduct any fire, bankruptcy, auction or
“Going Out of Business” sale (whether real or fictitious), nor shall Tenant
represent or advertise that it regularly or customarily sells merchandise at
“manufacturer’s or distributor’s discount”, “wholesale,” “warehouse,” or other
than at “retail” prices; (ii) use, or permit to be used, the Premises, the
sidewalks or other portions of the Weston Town Center Common Property for
solicitation or for the sale or display of any merchandise or for any other
business, occupation or undertaking, or for outdoor public meetings, circuses or
other entertainment of any kind (except for promotional activities in
cooperation with the Landlord); (iii) use or permit to be used any sound
broadcasting or amplifying device which can be heard outside of the Premises; or
(iv) use or permit to be used any flashing, beacon, strobe, chaser or other form
of special attention-getting lighting which may be visible from the exterior of
the Premises. Tenant shall not park any trailer, truck or other vehicle in
Weston Town Center at any time for the purpose of advertising or promoting
Tenant’s business. Upon Landlord’s request, Tenant shall cease any advertising
by Tenant which uses or employs or references the name of Weston Town Center or
any derivative thereof and which, in Landlord’s reasonable opinion, tends to
adversely impact or impair the reputation of Weston Town Center or Landlord.


 
3. Illumination of Signs. The illumination of Tenant’s signs shall be controlled
by Landlord during such hours as may be reasonably designated by Landlord.


 
4. Solicitation, Etc. Tenant shall not, and shall not permit any third parties
to, solicit business or engage in any promotional activities or distribute any
handbills or other promotional or advertising materials of any kind within the
Premises or any other portion of Weston Town Center (except within the Premises
and then only to the extent such advertising materials or promotional activities
are intended solely to promote sales of the items sold within the Premises and
are not also intended to promote or publicize any business or attraction not
located within Weston Town Center), nor shall Tenant engage or permit any third
parties to engage, in any sales or promotional practices within the Premises or
any other portion of Weston Town Center. Tenant shall not, and shall not permit
any third parties to, solicit for or distribute any promotional or advertising
materials or engage in any promotional activities, which are intended to, or
which may have the effect of encouraging customers of Tenant to attend, shop at,
or order merchandise from any store, business, attraction or other location not
contained within Weston Town Center, without Landlord’s prior written consent,
which consent Landlord may withhold in its sole and absolute discretion. Tenant
shall not solicit membership in or contributions for any organization, group,
association or any other purpose, or permit any other third parties to do the
same anywhere in the Premises or any portion of Weston Town Center, without
Landlord’s prior written consent, which consent Landlord may withhold in its
sole and absolute discretion. Canvassing, soliciting, and peddling within the
Premises and within any other portion of Weston Town Center is prohibited, and
Tenant shall cooperate to prevent the same. In addition to the foregoing,
neither Tenant nor Weston Town Center employees or agents shall, in or on any
part of Weston Town Center:


 
A.
Engage in any conduct that might tend to interfere with or impede the use of any
of the Weston Town Center Common Property by any customer, business invitee,
employee, or tenant of Weston Town Center, create a disturbance, attract
attention, or harass, annoy, disparage, or be detrimental to the interest of any
of the retail, commercial or residential (if any) establishments within Weston
Town Center.

 
B.
Throw, discard, or deposit any paper, glass, or extraneous matter of any kind,
except in a designated trash receptacle, or create litter hazards of any kind.

 
C.
Use any sound making device of any kind or create and produce in any manner
noise or sound that is annoying, unpleasant or distasteful to any other tenant,
occupant, or adjacent resident.

 
D.
Deface, damage, or demolish any sign, light standard or fixture, landscaping
material, or other improvement within Weston Town Center, or the property of
customers, business invitees, or employees situated within Weston Town Center.



 
 
30

--------------------------------------------------------------------------------

 
5. Parking. Tenant, and Tenant’s employees and customers shall not use any
automobile parking areas except for the parking of motor vehicles during the
period of time the occupant(s) of such motor vehicles are working in or
customers or business invitees of retail or commercial establishments within
Weston Town Center. Usage of parking spaces shall be in common with all other
tenants of the Building or of Weston Town Center, and their employees, agents,
invitees and guests. Additionally, Tenant’s employees, agents, invitees and
guests shall abide by all posted roadway signs on or about the parking
facilities and all motor vehicles shall be parked in an orderly manner within
the painted lines defining the individual parking spaces. Trailers, trucks or
cars shall not be permitted lo remain parked overnight within Weston Town
Center, whether loaded, unloaded or partially loaded. Landlord shall have the
right to tow away any vehicle, at Tenant’s expense, which is in violation of
these Rules and Regulations or which is determined by Landlord to be
objectionable, if after written notice to Tenant, Tenant has failed to remove
the same. In the event that Tenant or its employees shall fail, after written
notice, to park in the designated parking areas (in the event any such areas are
hereafter so designated for employee parking as set forth in the Lease),
Landlord, at its option, shall be entitled to charge Tenant Twenty-Five Dollars
($25.00) per day or partial day per car parked in any area other than the
designated employee parking area. Tenant agrees that parking lots contained
within Weston Town Center shall be managed by Landlord; and that Landlord may
prohibit Tenant and Tenant’s employees from parking in such lots if Landlord
deems it advisable to reserve such spaces for retail, commercial and other
customers of Weston Town Center. EMPLOYEE PARKING ON MAIN STREET SHALL BE
STRICTLY PROHIBITED.


 
6. Theft or Loss. Tenant shall be responsible for the protection and security of
the Premises and all property therein from robbery, theft, vandalism, pilferage
or other loss. Landlord shall not be responsible for lost or stolen personal
property, equipment or money occurring within the Premises or the Building,
regardless of how or when the loss occurs. Tenant, upon leaving the Premises at
the end of any day, shall see that all windows and exit doors from the Premises
are closed and locked. Tenant shall furnish Landlord with “after-hours”
emergency telephone numbers, for the sole use of Landlord at its sole and
absolute discretion. Except for emergency purposes, Landlord will use its best
efforts to keep such telephone numbers confidential.


 
7. Keys. Landlord shall furnish Tenant (free of charge) with two (2) keys to
each door lock in the Premises. Landlord shall have the right to retain at all
times, and to use in appropriate instances, keys to all doors within and to the
Premises. No additional locks or bolts of any kind shall be placed upon any of
the doors or windows by Tenant, nor shall any changes be made in existing locks
or the mechanism thereof, without the prior written consent of Landlord, which
consent Landlord may withhold in its own discretion, and unless a duplicate key
is delivered to Landlord. Tenant, upon the expiration or earlier termination of
the Lease, shall deliver to Landlord all keys to all doors in the Premises, and
in the event of a failure of Tenant to do so, Landlord shall have the right to
change any locks in the Premises and charge Tenant for the reasonable cost
thereof.


 
8. Deliveries/Loading/Unloading. All deliveries to the Premises and loading and
unloading of goods shall be done only at the rear entrance(s) to the Premises,
or as may be otherwise determined by Landlord from time to time.
 
9. Moving/Equipment. Tenant shall not use any hand trucks or other
material-handling equipment within the Premises or the Building, within which
the Premises is located, except those equipped with rubber tires and side
guards. Any damage to the Premises, said Building or any other portion of Weston
Town Center arising out of the movement of any equipment, furniture or other
property, shall be repaired by Tenant at its sole expense.
 
10. Equipment/Vibration. Landlord shall have the right to prescribe the weight,
size and location of all equipment, materials, furniture or other property
brought into the Premises, and the Building. Landlord shall also have the right
to require all such items to be moved into and out of said Building or the
Premises only at such times and in such manner as Landlord shall direct in
writing; provided, however, movement of Tenant’s property into and out of the
Premises of said Building are entirely at the risk and responsibility of Tenant.
Tenant shall not place a load upon any floor which exceeds the designed load per
square foot or the load permitted by law. Heavy objects shall stand on such
platforms as may be necessary to properly distribute the weight thereof.
Business machines and mechanical equipment which cause noise or vibration that
may be transmitted, felt or heard outside the Premises, shall be placed and
maintained by Tenant at Tenant’s expense, on vibration eliminators or other
similar devices.
 
11. Installation of Services/Roof. Except for telephone, computers and fax
equipment installed wholly within the Premises and intended solely to support
Tenant’s business on the Premises, Tenant shall not install any signal,
communications, telegraphic, telephonic, burglar alarm or similar services
within the Premises, or any part of the Building, without Landlord’s prior
written approval, and Tenant shall comply with all reasonable limitations or
restrictions imposed by Landlord in connection with the installation thereof any
such work, if approved by Landlord, shall be done at Tenant’s sole cost and
expense. Tenant shall not go onto the roof of any Building for any reason
without Landlord’s prior written approval, which approval Landlord may withhold
in its sole and absolute discretion.


12. Antennas, Etc. Tenant shall not install any radio or television antenna,
loudspeaker or other device on the roof or exterior walls of the Premises or the
Building or any other portion of Weston Town Center. Tenant shall not interfere
with radio or television broadcasting or reception from or within Weston Town
Center or any property located within the general vicinity of Weston Town
Center.


 
 
31

--------------------------------------------------------------------------------

 
13. Exterior Appearance. Tenant shall not place or install any show cases,
awnings, window coverings, shades, lighting, signs, canopies, or any other item
or article, in front of or affixed to any part of the exterior of the Premises
or the Building or any other portion of Weston Town Center which would affect
the visual appearance of same, without Landlord’s prior written consent, which
consent Landlord may withhold in its sole and absolute discretion.


 
14. Restrooms. The restrooms, toilets, urinals, wash bowls and other bathroom
facilities and apparatus shall not be used for any purpose other than that for
which they were constructed, and no foreign substances of any kind whatsoever
shall be disposed of therein. All expenses of repair or replacement due to any
breakage, stoppage or damage of any bathroom facilities or related sanitary
sewer lines in the Premises shall be borne exclusively by Tenant.


 
15. Fire-Retardant Materials. All paneling or other wood products not considered
furniture which Tenant shall install in the Premises shall be of fire-retardant
materials. Prior to the installation of any such materials, Tenant shall submit
to Landlord a satisfactory (in the reasonable opinion of Landlord) certification
of such materials’ fire-retardant characteristics.


 
16. Landlord’s Right. Landlord shall have the right, but not the obligation, to
remove or exclude from or to restrain (or take legal action to do so) any
unauthorized person from, or from coming upon, Weston Town Center or any portion
thereof, and to prohibit, abate, and recover damages arising from any
unauthorized act, whether or not such act is in express violation of these Rules
and Regulations or of this Lease.


 
17. Compliance. Tenant shall be responsible for the compliance by its employees
and agents with the foregoing Rules and Regulations, and, with respect to
Tenant’s customers, invitees and guests, Tenant shall exercise due diligence in
the enforcement and observation of these Rules and Regulations.


 
18. Waiver. No release or waiver by Landlord of any provisions herein shall be
enforceable by Tenant unless in writing and executed by Landlord. The failure by
Landlord to insist upon the strict performance of any of the terms or provisions
hereof shall not be deemed a waiver of any rights or remedies of Landlord or a
waiver of any subsequent violation or failure of compliance with these Rules and
Regulations.


 
19. Amendment. Landlord shall have the right to promulgate additional Rules and
Regulations or amend or rescind any of the foregoing Rules and Regulations from
time to time as Landlord in its sole and absolute discretion deems suitable,
including, without limitation, for the safety, care and cleanliness of Weston
Town Center and the conduct of a first class retail
shopping/commercial/residential district. Tenant shall comply with all new or
amended Rules and Regulations upon receipt of written notice of the same from
Landlord.


 
20. Consent. Whenever any consent or approval of Landlord is required pursuant
to these Rules and Regulations, such consent shall be in writing and shall be
given or withheld by Landlord in accordance with the standards for such consent
or approval as set forth in this Lease, said consent or approval not to be
unreasonably withheld.
 
21. Conflict with Lease. These Rules and Regulations are in addition to and
shall not be construed to in any way modify or amend the terms, provisions,
agreements, covenants and conditions of this Lease. In the event of any conflict
between the Rules and Regulations and this Lease, the terms and provisions of
this Lease shall prevail.
 
22. Association Declaration and Rules. These Rules and Regulations are in
supplement to, and not in derogation of, the Association Declaration. In the
event of conflict between these Rules and Regulations and the Association
Declaration, the more restrictive shall control. Tenant shall comply with the
Association Declaration.
 
23. Customers’ Store Entrance. All customers must enter the Premises only at the
front entrance(s) to the Premises, or as may be otherwise determined by Landlord
from time to time.
 
24. Sign Criteria. Tenants are encouraged to have window displays, however, no
signage shall be affixed to the window. Any hang-down signs, etc. shall not be
less than eighteen (18) inches from the store front window of the Premises.

 
32

--------------------------------------------------------------------------------

 
                                  EXHIBIT E
                                EASEMENT AGREEMENT

 
This instrument prepared by
and record and return to:
Doretta Martone Knoerr, Esq.
Becker & Poliakoff, P.A.
3111 Stirling Road
Ft. Lauderdale, Fl 33312

 
 
NON-EXCLUSIVE EASEMENT FOR IT FACILITIES


 
THIS EASEMENT is made as of
the                                                                         day
of                 , 2010, by and between WESTON COMMON AREA, LLC, a Florida
limited liability company (“Common Area Owner”) (“Grantor”) and THE ULTIMATE
SOFTWARE GROUP, INC., a Delaware corporation doing business in Florida as US
GROUP (DE) INC. (“Grantee”), and joined by 2000 MAIN STREET ASSOCIATES, LLC, a
Delaware limited liability company (“2000 Landlord”) and joined by MICARI
HOLDINGS, LLC, a Florida limited liability company (“1830 Landlord”) for the
purposes stated herein.


 
W1TNESSETH:


 
WHEREAS, 2000 Landlord is the owner of the building and real property
improvements located at 2000 Main Street, Weston, Florida; and


 
WHEREAS, 1830 Landlord is the owner of the building and real property
improvements located at 1830 Main Street, Weston, Florida; and


 
WHEREAS, Common Area Owner is the owner of all Common Property within Weston
Town Center, as set forth in that certain Declaration of Covenants for Weston
Town Center, recorded on February 10, 2000 in Official Records Book 30249, Pages
1592 - 1702, of the Public Records of Broward County, Florida, as amended (the
“Declaration”), subject to all other easements and restrictions of record; and,


 
WHEREAS, each of the above properties is subject to the Declaration; and,


 
 
33

--------------------------------------------------------------------------------

 
WHEREAS, Grantor desires to grant an easement in favor of Grantee over those
portions of the real property and improvements owned by them, as more
particularly identified in that certain sketch attached hereto and made a part
hereof as Exhibit “A” (the “Easement Parcel”) for the purposes stated herein;
and


 
WHEREAS, 2000 Landlord and 1830 Landlord desires to join in and consent to the
Easement granted to Grantee herein and to acknowledge and confirm Grantee’s
right to connect the IT Facilities to the buildings and property owned by each
in connection with leases by and between each of the 2000 Landlord and Grantee
and 1830 Landlord and Grantee; and


 
WHEREAS, Common Area Owner, is desirous of granting an easement over its
property, in favor of the Grantee, and its successors and/or assigns, for
purposes of installation, operation, maintenance, repair and replacement of
certain underground and above ground cable wires, connections, relays, raceways
and appurtenances for connection of internet and other technology facilities
(“IT Facilities”) to, from and between 2000 Main Street, Weston, Florida, and/or
1830 Main Street, Weston, Florida, and/or 2000-2002 Ultimate Way, Weston,
Florida within an area of ten (10) feet in width (the ‘‘Easement Parcel”), all
as more particularly provided herein; and


 
WHEREAS, 2000 Landlord and 1830 Landlord each is desirous of joining in the
Easement for the purposes stated herein and to confirm Grantee’s right to
connect the IT Facilities located in the Easement to the premises leased by each
landlord to Grantee, through, over and on the respective buildings and
improvements owned by them; and


 
WHEREAS, this Easement is not perpetual, but rather shall be effective only for
so long as Grantee, its successors and/or assigns, leases and/or owns at least
two (2) of the premises located at 1830 Main Street, 2000 Main Street and/or
2000-2002 Ultimate Way, all located in Weston, Florida.


 
NOW THEREFORE, GRANTOR, in consideration of the sum of Ten ($10.00) Dollars, and
other good and valuable consideration, the respective receipt and sufficiency of
which is hereby acknowledged, does hereby agree as follows:


 
     1.  The above recitals are true and correct and incorporated herein by
reference.


     2. Grantor does hereby declare and hereby grant to the Grantee, its
successors and assigns, a non-exclusive easement for the installation,
operation, maintenance, repair and replacement of certain underground and above
ground cable wires, connections, relays, raceways and appurtenances for
connection of internet and other technology facilities (“IT Facilities”) to,
from and between 2000 Main Street, Weston, Florida, and/or 1830 Main Street,
Weston, Florida, and/or 2000-2002 Ultimate Way, Weston, Florida within an area
of ten (10) feet in width, in accordance with the plan attached hereto as
Exhibit “A” on, over, under, across and above the Easement Parcel, for the
benefit of Grantee; provided, however, no above ground IT Facilities shall be
permitted except as shown on the construction plans to be prepared at the sole
cost and expense of Grantee it being understood and agreed that the IT
Facilities will enter each building above ground. Grantee, Grantor, 2000
Landlord and 1830 Landlord hereby agree that the attached plans shall identify
and locate either (i) the in-field proposed easement parcel; or (ii) an as-built
easement parcel identifying the exact location of the installed IT Facilities.
In the event Exhibit “A” is not an as-built survey, the parties agree that this
Easement can be re-recorded attaching a replacement Exhibit “A” which will be an
as-built survey of the Easement Parcel, the re-recording cost to be paid by
Grantee.


 
 
34

--------------------------------------------------------------------------------

 
3. Grantor and Grantee further agree that this Easement, and 2000 Landlord and
1830 Landlord each agree that Grantee’s right to connect the IT Facilities, as
to the property, building and improvements owned by each, also includes the
right to install, operate and maintain all IT Facilities as provided herein,
associated pipes, facilities and all necessary appurtenances for the use and
benefit of Grantee, together with the right of ingress and egress to Grantee
and/or its employees or subcontractors for the purpose of installing, operating
and maintaining the IT Facilities.


 
4. It is the intent of the parties that this Easement be hi full force and
effect through the term of those certain leases, through and including all
renewal option periods provided in said leases, as may be amended, by and
between:


 
(i) Grantee, its successors and/or assigns, and 2000 Landlord as to the premises
located at 2000 Main Street, Weston, Florida; and


 
(ii) Grantee, its successors and/or assigns, and 1830 Landlord as to the
premises located at 1830 Main Street, Weston, Florida;


 
and that this Easement shall remain in full force and effect and shall not
terminate so long as at least one of the referenced leases is still in full
force and effect. This Easement shall automatically terminate once none of the
referenced leases are in effect.


 
5. Anything to the contrary notwithstanding, Grantor hereby reserves all rights
of ownership and control in and to those portions of the Easement Parcel owned
by it, and which are not inconsistent with the foregoing easement, including,
without limitation, the right to grant further easements on, over, under and/or
across the Easement Parcel (i.e., utility and/or access easements or other or
broader use rights), the right to improve the Easement Parcel (or any portions
thereof), the right to use of all portions of the Easement Parcel not
inconsistent with the use by Grantee, and the right to use the Easement Parcel
for all uses not precluding or interfering with the uses permitted herein.
 
6. Grantee agrees to indemnify, defend and hold harmless the 2000 Landlord, 1830
Landlord and Common Area Owner from and against any cost, expense, liability, or
judgment (including reasonable attorney fees) relating to any construction,
maintenance and repair of those portions of the Easement Parcel owned by each of
them, and necessitated as a result of the construction, installation and
maintenance by Grantee of the IT Facilities in the Easement Parcel. Grantee
shall also name each of the 2000 Landlord, the 1830 Landlord and the Common Area
Owner as an additional insured on its general liability insurance in amounts and
with other terms and conditions as set forth in the respective Leases.
Notwithstanding anything contained herein to the contrary, in the event one of
the leases is terminated, but the other remains in effect, then Grantee shall
only be obligated to maintain the aforementioned general liability insurance for
the remaining landlord and the Common Area Owner. Grantee acknowledges that the
property owners are not able to advise or ascertain the location of other
underground facilities or easements that the Easement Area may cross or that may
need to be addressed by Grantee in the installation of the IT Facilities, and
that Grantee accepts the Easement Area as is without representation or warranty
whatsoever.


 
7. Upon termination of this Easement, 2000 Landlord, 1830 Landlord and Common
Area Owner each hereby reserve the right to require Grantee to remove the IT
Facilities from the portion of the Easement Parcel owned by them, and, to
restore the Easement Parcel, any common area property, and any exterior portion
of any building wherein the IT Facilities are run, at the sole cost and expense
of Grantee. Upon written request, Grantee shall further prepare and record at
its sole cost and expense appropriate legal documentation documenting the
termination of this Easement.


 
8. Except as mandated by governmental requirements, this Easement may not be
relocated, moved or modified in any manner whatsoever without the prior written
consent of the Grantors, and the Grantee, which consent shall not be
unreasonably withheld, conditioned or delayed. The cost of any such relocation
shall be born by the party requesting the relocation.


 
35

--------------------------------------------------------------------------------

 
 
9. Grantors and Grantee further agree that the maintenance obligation for all IT
Facilities constructed on the Easement Parcel and servicing the Grantee, shall
be borne solely by Grantee. Grantee agrees that in connection with the
installation and maintenance of the IT Facilities, Grantee shall have die
obligation to repair any trenches or damage occasioned to the Easement Parcel or
to any building, improvements, parking lot or pavement areas, or other
improvement and to restore the property so damaged to substantially the same
condition in which it existed prior to such damage caused by it at its sole cost
and expense and to the reasonable satisfaction of such owner.


 
10. Grantors, on behalf of themselves and their respective successors and
assigns, reserve the right to continued free use and enjoyment of the Easement
Parcel as each had the right to prior to the Easement, for any purposes which
are not inconsistent with die rights granted herein to Grantee.


 
11. This Easement shall be governed by and construed in accordance with the laws
of the State of Florida. Venue for any action, litigation or proceeding arising
out of or concerning this Easement shall be in Broward County, Florida and the
parties expressly waive their right to venue elsewhere.
 
12. This Easement grant shall be given a reasonable construction so that the
intention of the parties to confer a commercially usable right of enjoyment and
use with respect to the Easement Parcel for Grantee, its successors and assigns,
shall be carried out. The rule of strict construction shall not apply to this
Easement grant. The joinder in this document by the 2000 Landlord, and the 1830
Landlord is not for the purpose of creating an casement on their respective
properties but for the purposes of acknowledging the grant of this easement by
the Grantor and to confirm the use of this easement in connection with leases
between each of them as landlord and Grantee as tenant.


 
13. Notwithstanding anything to the contrary herein contained, this Easement may
be terminated by the execution and recording of a document setting forth the
dale and terms of such termination and executed by all of the then owners of the
Easement Parcel and the Grantee, its successors and/or assigns.
 
14. This Easement shall be a covenant running with the land and shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and/or assigns, for the term set forth herein.
 
15. This Easement may be executed in two or more counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.


 
IN WITNESS WHEREOF, the parties hereto have hereunto set their hands and seals
the date and year first above written.


 
GRANTOR:
COMMON AREA OWNER



 
 
36

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Witness signature                          WESTON COMMON AREA, LLC,
Witness Print
Name:____________                                                              
                                 a Florida limited liability company
 
 

--------------------------------------------------------------------------------

Witness signature
Witness Print Name:____________                   By:___________________________
                                Its:___________________________
                                                                           
                              (Corporate Seal)
 
 
 
STATE OF FLORIDA                                    )
                                             ):ss
COUNTY OF  ___________                                 )
 
       The foregoing instrument was acknowledged for before me this  ____    
day of ___     , 2010, by ___      ,as ____       of  WESTON COMMON AREA, LLC,
Florida limited liability company, personally known to me (_____) or who
produced    ______ as indentification, and he acknowledged the execution thereof
to be his free act and deed, on behalf of the company and for the uses and
purposes therein mentioned and did/did not take an oath.
 
 
      WITNESS my hand and official seal in the country and state last aforesaid,
this ____    day of ____    , 2010.
 
                     
                                                                     
 
     
                              NOTARY PUBLIC, State of Florida
 
 
                              Notary, Print Name
 
                                     My Commission Expires
                     
 
 
 
 
 
37

--------------------------------------------------------------------------------

 
 
   IN WITNESS WHEREOF, the parties hereto have hereunto set their hands and
seals the date and year first above written.
 
 
 
 
____________________________                       GRANTEE:
 
Witness signature                             THE ULTIMATE SOFTWARE GROUP,
Witness Print Name:____________                       INC., doing business
in Florida as US GROUP (DE) INC.
                                                   
                                    a Delaware corporation
 

--------------------------------------------------------------------------------

Witness signature
Witness Print
Name:____________                       By:___________________________
                                    Its:___________________________
                                                                           
                                  (Corporate Seal)
 
 
 
STATE OF FLORIDA                                   )
                                           ):ss
COUNTY OF  ___________                                 )
 
       The foregoing instrument was acknowledged for before me this  ____    
day of ___     , 2010, by ___      ,as ____       of  THE ULTIMATE SOFTWARE
GROUP, INC, a Delaware corporation doing business in Florida as US GROUP (DE)
INC., personally known to me (_____) or who produced    ______ as
indentification, and he acknowledged the execution thereof to be his free act
and deed, on behalf of the company and for the uses and purposes therein
mentioned and did/did not take an oath.
 
 
      WITNESS my hand and official seal in the country and state last aforesaid,
this ____    day of ____    , 2010.
 
                     
                                                                     
 
     
                             NOTARY PUBLIC, State of Florida
 
 
                              Notary, Print Name
 
                                     My Commission Expires
                     
 
 
 
 
38

--------------------------------------------------------------------------------

 
 
 
 
 IN WITNESS WHEREOF, the parties hereto have hereunto set their hands and seals
the date and year first above written.
 
 
 
 
____________________________                      JOINED FOR THE PURPOSES STATED
ABOVE:
 
Witness signature                             2000 LANDLORD
 
Witness Print Name:____________                       2000 MAIN STREET
ASSOCIATES, LLC
                                                   
                                    a Delaware limited liability company 

--------------------------------------------------------------------------------

Witness signature
Witness Print
Name:____________                       By:___________________________
                                    Its:___________________________
                                                                           
                                      (Corporate Seal)
 
 
 
STATE OF FLORIDA                                    )
                                            ):ss
COUNTY OF  ___________                                 )
 
       The foregoing instrument was acknowledged for before me this  ____    
day of ___     , 2010, by ___      ,as ____       of  2000 MAIN STREET
ASSOCIATES, LLC, a Delaware limited liability company, personally known to me
(_____) or who produced    ______ as indentification, and he acknowledged the
execution thereof to be his free act and deed, on behalf of the company and for
the uses and purposes therein mentioned and did/did not take an oath.
 
 
      WITNESS my hand and official seal in the country and state last aforesaid,
this ____    day of ____    , 2010.
 
                     
                                                                     

--------------------------------------------------------------------------------

     
                                NOTARY PUBLIC, State of Florida
 
 
                               Notary, Print Name
 
                                      My Commission Expires
                     
 
 
39

--------------------------------------------------------------------------------

 
 IN WITNESS WHEREOF, the parties hereto have hereunto set their hands and seals
the date and year first above written.
 
 
 
 
____________________________                JOINED FOR THE PURPOSES STATED
ABOVE:
 
Witness signature                       1830 LANDLORD
 
Witness Print Name:____________                 MICARI HOLDINGS, LLC
                                                   
                              a Florida limited liability company 

--------------------------------------------------------------------------------

Witness signature
Witness Print Name:____________                By:___________________________
                             Its:___________________________
                                                                           
                             (Corporate Seal)
 
 
 
STATE OF FLORIDA                                   )
                                           ):ss
COUNTY OF  ___________                                 )
 
       The foregoing instrument was acknowledged for before me this  ____    
day of ___     , 2010, by ___      ,as ____       of  MICARI HOLDINGS,
LLC, a Delaware limited liability company, personally known to me (_____) or who
produced    ______ as indentification, and he acknowledged the execution thereof
to be his free act and deed, on behalf of the company and for the uses and
purposes therein mentioned and did/did not take an oath.
 
 
      WITNESS my hand and official seal in the country and state last aforesaid,
this ____    day of ____    , 2010.
 
                     
                                                                     

--------------------------------------------------------------------------------

     
                             NOTARY PUBLIC, State of Florida
 
 
                             Notary, Print Name
 
                                    My Commission Expires
 
 
 
 
 
40

--------------------------------------------------------------------------------

 
 
                              EXHIBIT "A"
                                    
                                                            
                            EASEMENT PARCEL
 
                              Legal and Sketch
 
 
41

--------------------------------------------------------------------------------

 